LOAN AND SECURITY AGREEMENT

BETWEEN

WELLS FARGO RETAIL FINANCE LLC

AND

PAPER WAREHOUSE, INC., ET AL

TABLE OF CONTENTS

 

ARTICLE 1 - THE REVOLVING CREDIT

1-1.       Establishment of Revolving Credit

1-2.       Availability

1-3.       Risks of Value of Inventory

1-4.       Procedures Under Revolving Credit

1-5.       The Loan Account

1-6.       The Master Note

1-7.       Payment of Loan Account

1-8.       Interest

1-9.       Fees

1-10.     Lender’s Discretion

1-11.     Fees for L/C’s

1-12.     Concerning L/C’s

ARTICLE 2 - GRANT OF SECURITY INTEREST

2-1.       Grant of Security Interest

2-2.       Deposit Accounts

2-3.       Collateral in the Possession of a Bailee

2-4        Letter of Credit Rights

2-5.       Commercial Tort Claims

2-6.       Authorization to File Financing Statements

2-7.       Extent and Duration of Security Interest

ARTICLE 3 - DEFINITIONS

ARTICLE 4 - CONDITIONS PRECEDENT

4-1.       Corporate Due Diligence

4-2.       Opinion

4-3.       Cash Management, Control Agreements and Additional Documents

4-4.       Key Life Policies

4-5.       Officers’ Certificates

4-6.       Representations and Warranties

4-7.       Initial Minimum Excess Availability

4-8.       No Event of Default

4-9.       No Material Adverse Change

4-10.     Delivery of Warrants

4-11.     Landlord Waivers and “Access Agreements”

4-12.     Delivery of Documents

ARTICLE 5 - GENERAL REPRESENTATIONS. WARRANTIES AND COVENANTS

5-1.       Payment and Performance of Liabilities

5-2.       Due Organization - Authorization - No Conflicts

5-3.       Trade Names

5-4.       Location, Landlord’s Consents, Waivers

5-5.       Title to Assets

5-6.       Indebtedness

5-7.       Insurance Policies

5-8.       Licenses

5-9.       Leases and Capital Leases

5-10.     Requirements of Law

5-11.     Maintain Properties

5-12.     Pay Taxes

5-13.     No Margin Stock

5-14.     ERISA

5-15.     Hazardous Materials

5-16.     Litigation

5-17.     Dividends or Investments

5-18.     Loans

5-19.     Protection of Assets

5-20.     Line of Business

5-21.     Affiliate Transactions

5-22.     Executive Pay

5-23.     Additional Assurances

5-24.     Adequacy of Disclosure

5-25.     Minimum Excess Availability

5-26.     No Material Adverse Change

5-27.     Other Covenants

5-28.     Covenants Regarding Franchise Agreements

ARTICLE 6 - USE AND COLLECTION OF COLLATERAL

6-1.       Use of Inventory Collateral

6-2.       Inventory Quality

6-3.       Adjustments and Allowances

6-4.       Validity of Accounts

6-5.       Notification to Account Debtors

ARTICLE 7 - CASH MANAGEMENT

7-1.       Depository Accounts

7-2.       Credit Card Receipts

7-3.       The Concentration Account, the Blocked Account and the Funding
Accounts

7-4.       Proceeds and Collection of Accounts

7-5.       Payment of Liabilities

7-6.       The Funding Account

7-7.       Capital Infusions, Etc.

ARTICLE 8 - LENDER AS BORROWER’S ATTORNEY-IN-FACT

8-1.       Appointment as Attorney-In-Fact

8-2.       No Obligation to Act

ARTICLE 9 - FINANCIAL AND OTHER REPORTING REQUIREMENTS/FINANCIAL COVENANTS

9-1.       Maintain Records

9-2.       Access to Records

9-3.       Immediate Notice to Lender

9-5.       Weekly Reports

9-6.       Monthly Reports

9-7.       Annual Reports

9-8.       Officers’ Certificates

9-9.       Inventories, Appraisals, and Audits

9-10.     Additional Financial Information

9-11.     Financial Performance and Inventory Covenants

9-12.     Electronic Reporting

ARTICLE 10 - EVENTS OF DEFAULT

10-1.     Failure to Pay Revolving Credit (No Grace Period)

10-2.     Failure To Make Other Payments (No Grace Period)

10-3.     Failure to Comply with Cash Management and Financial/Inventory
Covenants  (No Grace Period)

10-4.     Failure to Perform Covenant or Liability (Grace Period)

10-5.     Misrepresentation (No Grace Period)

10-6.     Acceleration of Other Debt; Breach of Lease

10-7.     Default Under Other Agreements

10-8.     Casualty Loss; Non-Ordinary Course Sales (No Grace Period)

10-9.     Judgment; Restraint of Business  (No Grace Period)

10-10.   Business Failure (Grace Period if initiated against any Borrower)

10-11.   Bankruptcy (No Grace Period)

10-12.   Insecurity (No Grace Period)

10-13.   Default by Guarantor or Related Entity

10-14.   Indictment - Forfeiture (Grace Period)

10-15.   Termination of Guaranty

10-16.   Challenge to Loan Documents (No Grace Period)

10-17.   Executive Management (Grace Period)

10-18.   Change in Control (No Grace Period)

10-19.   Material Adverse Change (No Grace Period)

ARTICLE 11 - RIGHTS AND REMEDIES UPON DEFAULT

11-1.     Rights of Enforcement

11-2.     Sale of Collateral

11-3.     Occupation of Business Location

11-4.     Grant of Nonexclusive License

11-5.     Assembly of Collateral

11-6.     Rights and Remedies

11-7      Standards for Exercising Remedies

ARTICLE 12 - NOTICES

12-1.     Notice Addresses

12-2.     Notice Given

ARTICLE 13 - TERM

13-1.     Termination of Revolving Credit

13-2.     Effect of Termination

13-3.     Early Termination Premium

ARTICLE 14 - GENERAL

14-1.     Protection of Collateral

14-2.     Successors and Assigns

14-4.     Amendments; Course of Dealing

14-5.     Power of Attorney

14-6.     Application of Proceeds

14-7.     Lender’s Cost and Expenses

14-8.     Copies and Facsimiles

14-9.     Massachusetts Law

14-10.   Consent to Jurisdiction

14-11.   Indemnification

14-12.   Right of Set-Off

14-13.   Usury Savings Clause

14-14.   Waivers

14-15.   Confidentiality

14-16.   Right to Publish Notice

14-17.   Right of First Refusal

14-18.   Credit Inquiries

EXHIBITS

1-6 Master Note 1-8(b) Eurodollar Conversion /Continuation 2-2(c) Excluded
Capital Leases 3 Definitions 5-2 Related Entities 5-3 Trade Names 5-4 Locations
5-5 Encumbrances 5-6 Indebtedness 5-7 Insurance Policies 5-9 Leases/Equipment
Leases 5-12 Taxes 5-16 Litigation 5-22 Executive Agreements 5-28 Franchise
Agreements 7-1 DDA’s 7-2 Credit Card Arrangements 7-6 Disbursement Accounts 9-R
Reporting Requirements 9-4 Borrowing Base Certificate 9-10 Business Plan 9-11
Financial Performance Covenants

 

             THIS AGREEMENT is made between Wells Fargo Retail Finance LLC
(hereinafter, “WFRF” or “Lender”), a Delaware limited liability company with its
principal executive offices at One Boston Place, 18th Floor, Boston,
Massachusetts 02108 and Paper Warehouse, Inc. a Minnesota corporation with its
principal executive offices at 7630 Excelsior Boulevard, Minneapolis, Minnesota,
55426-4504 (hereinafter “Paper Warehouse”), jointly and severally withPaper
Warehouse Franchising, Inc. a Minnesota corporation with its principal executive
offices at 7630 Excelsior Boulevard, Minneapolis, Minnesota, 55426-4504
(hereinafter “PWFI”), PartySmart.com, Inc. a Minnesota corporation with its
principal executive offices at 7630 Excelsior Boulevard, Minneapolis, Minnesota,
55426-4504 (“PartySmart”) (hereinafter Paper Warehouse, PWFI and PartySmart may
be collectively referred to as collectively Borrowers and any one of them
individually as “Borrower”), in consideration of the mutual covenants contained
herein and benefits to be derived herefrom,

WITNESSETH:

ARTICLE 1 - THE REVOLVING CREDIT

             1-1.       Establishment of Revolving Credit

                           (a)         The Lender establishes a revolving line
of credit (the “Revolving Credit”) in the Borrowers’ favor pursuant to which the
Lender, subject to, and in accordance with, this Agreement, shall make loans and
advances and otherwise provide financial accommodations to and for the account
of the Borrowers as provided herein. The amount of the Revolving Credit shall be
determined by the Lender by reference to Availability, as determined by the
Lender from time to time hereafter. All loans made by the Lender under this
Agreement, and all of the Borrowers’ other Liabilities to the Lender under or
pursuant to this Agreement, are payable as provided herein.

                           (b)        The Lender agrees, subject to the terms
and conditions of this Agreement, and at all times only to the extent of
Availability, to make loans to the Borrower.

                          (c)         Availability shall be calculated based
upon Borrowing Base Certificates furnished as provided in Section 9-4, below.

                           (d)        Anything to the contrary in Section 1-1(b)
above notwithstanding, Lender, in the exercise of its discretion, may reduce
Advance Rates, maximum Effective Advance Rates or create Reserves without
declaring an Event of Default if it determines that (i) there has occurred a
Material Adverse Change; or (ii) Borrower is not in compliance with covenants
set forth in EXHIBIT 9-11.

                           (e)         The proceeds of loans and advances under
the Revolving Credit shall be used solely in accordance with the Business Plan
for working capital purposes and general corporate purposes of the Borrowers and
for its Capital Expenditures, all solely to the extent permitted by this
Agreement and to pay in full Borrower’s previous credit facility.

             1-2.       Availability. The Lender does not have any obligation to
make any loan or advance, or otherwise to provide any credit for the benefit of
any Borrower in excess of Availability. The making of loans, advances, and
credits and the providing of financial accommodations in excess of Availability
is for the benefit of any Borrower and does not affect the obligations of the
Borrowers hereunder; such loans, advances, credits, and financial accommodations
constitute Liabilities. The making of any such loans, advances, and credits and
the providing of financial accommodations, on any one occasion in excess of
Availability shall not obligate the Lender to make any such loans, credits, or
advances or to provide any financial accommodation on any other occasion nor to
permit such loans, credits, or advances to remain outstanding.

             1-3.       Risks of Value of Inventory.  The Lender’s reference to
a given asset in connection with the making of loans and advances and the
providing of financial accommodations under the Revolving Credit and/or the
monitoring of compliance with the provisions hereof shall not be deemed a
determination by the Lender relative to the actual value of the asset in
question. All risks concerning the saleability of the Inventory are and remain
upon the Borrowers. All Collateral secures the prompt, punctual, and faithful
performance of the Liabilities whether or not relied upon by the Lender in
connection with the making of loans, credits, and advances and the providing of
financial accommodations under the Revolving Credit.

             1-4.       Procedures Under Revolving Credit.

                           (a)         Paper Warehouse may request loans and
advances under the Revolving Credit, each in an amount of not less than Ten
Thousand ($10,000) Dollars. Each such request shall be in such manner as may
from time to time be acceptable to the Lender.

                           (b)        The Lender, subject to the terms and
conditions of this Agreement, will provide the Borrowers with the loan or
advance so requested, if such request is received by 2:30P.M., Boston time on a
Banking Day, by the end of business on that Banking Day; otherwise, by the end
of the then next Banking Day.  The Lender may revise such schedule, from time to
time, by giving notice to Paper Warehouse at least one day in advance.

                           (c)         Provided that Availability will not be
exceeded (but subject, however, to Subsection 1-4(i), below (which deals with
the effect of a Suspension Event)), a loan or advance under the Revolving Credit
so requested by the Borrower shall be made by the transfer of the proceeds of
such loan or advance to the Funding Account.

                           (d)        A loan or advance shall be deemed to have
been made under the Revolving Credit upon:

                                        (i)          The Lender’s initiation of
the transfer of the proceeds of such loan or advance in accordance with any
Borrower’s instructions (if such loan or advance is of funds requested by the
Borrower).

                                        (ii)         The charging of the amount
of such loan or advance to the Loan Account (in all other circumstances).

                           (e)         There shall not be any recourse to, nor
liability of, the Lender on account of any of the following which is not caused
by Lender’s gross negligence or willful misconduct:

                                        (i)          Any delay in the making of
any loan or advance requested under the Revolving Credit.

                                        (ii)         Any delay in the proceeds
of any such loan or advance constituting collected funds.

                                        (iii)        Any delay in the receipt,
and/or any loss, of funds which constitute a loan or advance under the Revolving
Credit, the wire transfer of which was initiated by the Lender in accordance
with wire instructions provided to the Lender by any Borrower.

                           (f)         The Lender may rely on any request for a
loan or advance or financial accommodation which the Lender, in good faith,
believes to have been made by a person duly authorized to act on behalf of any
Borrower and may decline to make any such requested loan or advance or to
provide any such financial accommodation until the Lender is furnished with such
documentation concerning that Person’s authority to act as may be satisfactory
to the Lender.

                           (g)        A request by any Borrower for any loan or
advance or financial accommodation under the Revolving Credit or of the issuance
of an L/C shall be irrevocable and shall constitute certification by any
Borrower that as of the date of such request, each of the following is true and
correct:

                                        (i)          There has been no Material
Adverse Change.

                                        (ii)         Each Borrower is in
compliance with, and has not breached any of, its covenants contained in this
Agreement.

                                        (iii)        Each representation which
is made herein or in any of the Loan Documents is then true and complete as of
and as if made on the date of such request.

                                        (iv)       No Suspension Event is then
in existence.

                           (h)        The Borrowers shall immediately become
indebted to the Lender for the amount of each loan or advance under or pursuant
to this Agreement when such loan or advance is deemed to have been made.

                           (i)          Upon the occurrence from time to time of
any Suspension Event, the Lender may suspend the Revolving Credit immediately
and shall not be obligated, during such suspension, to make any loan or advance
or to provide any financial accommodation hereunder.

                           (j)          Paper Warehouse may request that the
Lender cause the issuance of L/C’s for the account of the Paper Warehouse.

                                        (i)          Each such request shall be
in such manner as may from time to time be acceptable to the Lender.

                                        (ii)         The Lender will endeavor to
cause the issuance of any L/C so requested by the Paper Warehouse, provided that
the requested L/C is in form satisfactory to the Lender and if so issued:

  (A)       The aggregate Stated Amount of all L/C’s then outstanding, does not
exceed
             Two Million ($2,000,000) Dollars.           (B)        The expiry
of the L/C is not later than the earlier of thirty (30) days prior to
             the Maturity Date or the following:             (I)         L/C’s
other than Documentary L/C’s: One (1) year from initial
             issuance.             (II)        Documentary L/C’s: one hundred
twenty (120) days from issuance; and           (C)        Availability would not
be exceeded.        

                                        (iii)        Paper Warehouse shall
execute such documentation to apply for and support the issuance of an L/C as
may be required by the Issuer.

                                        (iv)       There shall not be any
recourse to, nor liability of, the Lender on account of:

  (A)       Any delay or refusal by an Issuer to issue an L/C.          
(B)        Any action or inaction of an Issuer on account of or in respect to,
any L/C.

                                        (v)        The Borrowers shall reimburse
the Issuer, immediately upon the drawing under any L/C, for the amount of such
drawing. In the event that the Borrowers fail to so reimburse the Issuer, the
Borrowers immediately shall reimburse the Lender for the amount of such drawing.
To the extent which the Borrowers fail to so reimburse the Issuer or the Lender,
the Lender, without the request of any Borrower, may advance under the Revolving
Credit any amount which the Borrowers are so obligated to pay to the Lender or
the Issuer, or for which any of the Borrowers, the Issuer, or the Lender becomes
obligated on account of, or in respect to, any L/C. Such Advance shall be made
whether or not a Suspension Event is then in existence or such Advance would
result in Availability being exceeded. Such action shall not constitute a waiver
of the Lender’s rights under Section 1-7(b), below.

             1-5.       The Loan Account.

                           (a)         An account (“Loan Account”) shall be
opened on the books of the Lender in which Loan Account a record may be kept of
all Advances  made under or pursuant to this Agreement and of all payments
thereon.

                           (b)        The Lender may also keep a record (either
in the Loan Account or elsewhere, as the Lender may from time to time elect) of
all interest, fees, service charges, costs, expenses, and other debits owed the
Lender on account of the Liabilities and of all credits against such amounts so
owed.

                           (c)         All credits against the Liabilities shall
be conditional upon final payment to the Lender of the items giving rise to such
credits such that, without limitation, the amount of any item credited against
the Liabilities which is charged back against the Lender for any reason or is
not so paid shall be a Liability and shall be added to the Loan Account, whether
or not the item so charged back or not so paid is returned.

                           (d)        Except as otherwise provided herein, all
fees, service charges, costs, and expenses for which the Borrowers are obligated
hereunder are payable on demand. In the determination of Availability, the
Lender may deem fees, service charges, accrued interest, and other payments or
deposits as having been advanced under the Revolving Credit if such amounts are
then due and payable exclusive of deposits for fees whether incurred at the time
of deposit or as duly accounted for in accordance with the terms set forth
herein.

                           (e)         The Lender, without the request of any
Borrower, may advance under the Revolving Credit any interest, fee, service
charge, or other payment to which the Lender is entitled from the Borrowers
pursuant hereto and may charge the same to the Loan Account notwithstanding that
such amount so advanced may result in an Overadvance.  Such action on the part
of the Lender shall not constitute a waiver of the Lender’s rights under Section
1-7(b), below. Any amount which is added to the principal balance of the Loan
Account as provided in this Section shall bear interest at the interest rate
applicable from time to time to the unpaid principal balance of the Loan
Account.

                           (f)         Any statement rendered by the Lender to
the Borrowers in writing concerning the Liabilities shall be considered correct
and accepted by the Borrowers and shall be conclusively binding upon the
Borrowers unless Borrowers provide the Lender with written objection thereto
within twenty (20) days from the mailing of such statement, which written
objection shall indicate, with particularity, the reason for such objection. The
Loan Account and the Lender’s books and records concerning the loan arrangement
contemplated herein and the Liabilities shall be prima facie evidence and proof
of the items described therein.

             1-6.       The Master Note. The obligation to repay loans and
advances under the Revolving Credit, with interest as provided herein, may be
evidenced by a note (the “Master Note”) in the form of EXHIBIT 1-6, annexed
hereto, executed by the Borrowers. Neither the original nor a copy of the Master
Note shall be required, however, to establish or prove any Liability. In the
event that the Master Note is ever lost, mutilated, or destroyed, the Borrowers
shall execute a replacement thereof and deliver such replacement to the Lender,
upon receipt of reasonable assurances of indemnification with respect to such
original Master Note, if requested by the Borrower, provided however, nothing in
this Section 1-6 shall be deemed to require Lender to produce the Master Note as
a condition of enforcement of any of Lender’s rights under this Agreement.

             1-7.       Payment of Loan Account.

                           (a)         The Borrowers may repay all or any
portion of the principal balance of the Loan Account from time to time until the
Termination Date.

                           (b)        The Borrowers, without notice or demand
from the Lender, shall pay the Lender that amount, from time to time, which is
necessary so that Availability is not less than Zero ($0) Dollars.

                           (c)         The Borrowers shall pay the then entire
unpaid balance of the Loan Account and all other Liabilities on the Termination
Date.

             1-8.       Interest.

                           The unpaid principal balance of the Loan Account
shall bear interest, until repaid, with respect to advances:

                           (a)         Borrower shall pay interest, at the
following rates:

                                        (i)          with respect to Eurodollar
Loans, at the Eurodollar Rate (which includes the Eurodollar Margin);

                                        (ii)         with respect to Index Rate
Loans,  Base plus the Index Rate Margin;

                                        (iii)        with respect to Advances
under the Special Sub-Line, Base plus the Special Sub-Line Margin;

all computations of interest are calculated on a per annum basis on the basis of
a three hundred and sixty (360) day year, in each case for the actual number of
days occurring in the period for which such interest payable.

The applicable margins will be as follows:

Eurodollar Margin 250 Basis Points     Index Rate Margin 0 Basis Points    
Special Sub-Line Margin 150 Basis Points

                           (b)        So long as no Suspension Event or Event of
Default which has not been remedied within any grace period expressly provided
herein or otherwise waived in writing by Lender, shall have occurred, Paper
Warehouse shall have the option to (i) request that all or any part of any
Advances under the Standard Line only be made as a Eurodollar Loan, (ii) convert
at any time all or any part of outstanding Advances under Standard Line from
Index Rate Loans to Eurodollar Loans, (iii) convert any Eurodollar Loan to a
Index Rate Loan, subject to payment of Eurodollar breakage costs in accordance
with Section 1.8(c) if such conversion is made prior to the expiration of the
Eurodollar Period applicable thereto, or (iv) continue all or any portion of any
Advances under the Standard Line as a Eurodollar Loan upon the expiration of the
applicable Eurodollar Period and the succeeding Eurodollar Period of that
continued Eurodollar Loan shall commence on the day after the last day of the
Eurodollar Period of the Eurodollar  Loan to be continued.  Under no
circumstances shall any Advances under the Credit Card Receivables or the
Special Sub-Line be a Eurodollar Loan.  Any Advances to be made or continued as,
or converted into, a Eurodollar Loan must be in a minimum amount of Five Hundred
Thousand ($500,000) Dollars and integral multiples of One Hundred Thousand
($100,000.00) Dollars in excess of such amount.  Any such election must be made
by 1:30 P.M.  (Boston time)  on the third (3rd) Banking Day prior to (1) the
date of any proposed Advance which is to bear interest at the Eurodollar Rate,
(2) the end of each Eurodollar Period with respect to any Eurodollar Loans to be
continued as such, or (3) the date on which Paper Warehouse wishes to convert
any Index Rate Loan to a Eurodollar Loan for a Eurodollar Period designated by
Paper Warehouse in such election.  If no election is received with respect to a
Eurodollar Loan by 1:30 P.M.  (Boston time) on the third (3rd) Business Day
prior to the end of the Eurodollar Period with respect thereto (or if a Default
or an Event of Default which has not been remedied within any grace period
expressly provided herein or otherwise waived in writing by Lender, that
Eurodollar Loan shall be converted to an Index Rate Loan at the end of its
Eurodollar Period.  Paper Warehouse must make such election by notice to Lender
in writing, by telecopy or overnight courier.  In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) in the form of Exhibit 1.8(b).  No loan may be made
as or converted into a Eurodollar Loan which has a Eurodollar Period greater
than one month until ninety (90) days after the Closing Date.

                           (c)         To induce Lender to provide the
Eurodollar Rate option on the terms provided herein, if (i) any Eurodollar Loans
are repaid in whole or in part prior to the last day of any applicable
Eurodollar Period (whether that repayment is made pursuant to any provision of
this Agreement or any other Loan Document or is the result of acceleration, by
operation of law or otherwise); (ii) Borrowers shall default in payment when due
of the principal amount of or interest on any Eurodollar Loan; (iii) Borrowers
shall default in making any borrowing of, conversion into or continuation of
Eurodollar Loans after a Borrower has given notice requesting the same in
accordance herewith; or (iv) Borrowers shall fail to make any prepayment of a
Eurodollar Loan after any Borrower has given a notice thereof in accordance
herewith, Borrowers shall indemnify and hold harmless Lender from and against
all losses, costs and expenses resulting from or arising from any of the
foregoing.  Such indemnification shall include any loss (including loss of
margin) or expense arising from the reemployment of funds obtained by it or from
fees payable to terminate deposits from which such funds were obtained.  This
covenant shall survive the termination of this Agreement and the payment of the
Liabilities and all other amounts payable hereunder.  As promptly as practicable
under the circumstances, Lender shall provide Borrowers with its written
calculation of all amounts payable pursuant to this Section 1.8 (c), and such
calculation shall be binding on the parties hereto unless Borrowers shall object
in writing within ten (10) Business Days of receipt thereof, specifying the
basis for such objection in reasonable detail.

                           (d)        Following the occurrence of any Event of
Default which has not been remedied within any grace period expressly provided
herein or otherwise waived in writing by Lender (and whether or not the Lender
exercises any of the Lender’s rights on account of such Event of Default), all
loans and Advances made under the Revolving Credit shall, at Lender’s option,
bear interest, through the End Date, at a rate which is the aggregate of that
provided for in Section 1-8(a), above, plus two (2%) percent per annum.  Lender
shall use its best efforts to provide advance notice to Borrowers of its
intention to charge interest at the default rate, but Lender’s right to charge
such default rate is not subject to notice hereunder.

                           (e)         Accrued interest shall be payable:

                                        (i)          if for Index Rate Loans,
monthly in arrears on the first day of the month next following that during
which such interest accrued; if for Eurodollar Loans upon the maturity of the
subject Eurodollar contract.

                                        (ii)         On the Termination Date.

                                        (iii)        On the End Date.

             1-9.       Fees.    Borrowers shall pay to the Lender the following
fees:

                           (a)         Annual Facility Fee.   On each
anniversary of the Closing Date hereof, an “Annual Facility Fee” in an amount
equal to one quarter of one (0.25%) percent of the Credit Limit (each of which
Annual Facility Fees shall be fully earned upon each respective anniversary of
the Closing Date occurring on or prior to the End Date), shall be due and
payable.

                           (b)        Loan Maintenance Fee.  Intentionally
deleted.

                           (c)         Unused Line Fee.  On the first day of
each month during the term of this Agreement, an “Unused Line Fee” in an amount
equal to one quarter of one  (0.25%) percent of the Average Unused Portion of
the Credit Limit.

                           (d)        Commitment Fee.  On the Closing Date, a
“Commitment Fee” of three quarters of one (0.75%) percent of the Credit Limit or
One Hundred Twelve Thousand Five Hundred ($112,500) Dollars

                           (e)         Excess Plan Fee.  Intentionally deleted.

                           (f)         Financial Examination, Legal
Investigation, Documentation, and Appraisal Fees.   Subject to the provisions of
Article 9-9, Lender’s actual charges paid or incurred for each financial
analysis and examination (i.e., audits) of Borrowers performed by personnel
employed by Lender; Lender’s actual charges paid or incurred for each appraisal
of the Collateral performed by personnel employed by Lender; and, the actual
charges paid or incurred by Lender if it elects to employ the services of one or
more third Persons to perform legal investigation, documentation, financial
analysis and examinations (i.e., audits) of Borrowers or to appraise the
Collateral.

                           (g)        In addition to any other right to which
the Lender is then entitled on account thereof, the Lender may assess a
reasonable additional fee payable by the Borrowers on account of the
accommodation of Lender to the Borrowers’ request that the Lender depart or
dispense with one or more of the administrative provisions of this Agreement
and/or the Borrower’s failure to comply with any of such provisions.

                                        (i)          By way of non-exclusive
example, the Lender may assess a fee on account of any of the following:

(A) The Borrowers’ failure to pay any amounts required under Section 1-7(b),
above.     (B) The providing of a loan or advance under the Revolving Credit
such that Availability would be exceeded.     (C) The providing of a same
Banking Day loan requested after the time set forth in Section 1-4(b)(i), above.
    (D) The Borrowers’ failure to provide a financial statement or report within
the applicable time-frame provided for such report under Article 9, below.

                                        (ii)         The inclusion of the
foregoing right on the part of the Lender to assess a fee does not constitute an
obligation, on the part of the Lender, to waive any provision of this Agreement
under any circumstances. The assessment of any such fee in any particular
circumstance shall not constitute the Lender’s waiver of any breach of this
Agreement on account of which such fee was assessed nor a course of action on
which the Borrower may rely.

                           (h)        The Borrower shall not be entitled to any
credit, rebate or repayment of any Annual Facility Fee, Commitment Fee, Unused
Line Fee or other fee previously earned by the Lender pursuant to this Section
notwithstanding any termination of this Agreement or suspension or termination
of the Lender’s obligation to make loans and advances hereunder.

             1-10.     Lender’s Discretion.

                           (a)         Each reference in the Loan Documents to
the exercise of discretion or the like by the Lender shall be to the Lender’s
exercise of its judgement, in good faith (which shall be presumed), based upon
the Lender’s consideration of any such factor as the Lender, taking into account
information of which that Lender then has actual knowledge, believes:

                                        (i)          Will or reasonably could be
expected to affect the value of the Collateral, the enforceability of the
Lender’s security and collateral interests therein, or the amount which the
Lender would likely realize therefrom (taking into account delays which may
possibly be encountered in the Lender’s realizing upon the Collateral and likely
Costs of Collection).

                                        (ii)         Indicates that any report
or financial information delivered to the Lender by or on behalf of the
Borrowers is incomplete, inaccurate, or misleading in any material manner or was
not prepared in accordance with the requirements of this Agreement.

                                        (iii)        Suggests an increase in the
likelihood that any of the Borrower will become the subject of a bankruptcy or
insolvency proceeding.

                                        (iv)       Constitutes a Suspension
Event.

and Borrower agrees that any exercise of discretion based upon the foregoing
shall be deemed commercially reasonable.

                           (b)        In the exercise of such judgement, the
Lender also may take into account any of the following factors the existence of
which shall be deemed a commercial reasonable basis upon which Lender may
exercise its discretion:

                                        (i)          Those included in, or
tested by, the definitions of “Eligible Credit Card Receivables”, “Eligible
Inventory”, “Retail”,  and “Cost”.

                                        (ii)         The current financial and
business climate of the industry in which any of the Borrowers competes (having
regard for the Borrower’s position in that industry).

                                        (iii)        General economic conditions
which have a material effect on cost structure.

                                        (iv)       Material changes in or to the
mix of Paper Warehouse’s Inventory.

                                        (v)        Seasonality with respect to
Paper Warehouse’s Inventory and pattern of Paper Warehouse’s  retail sales
versus that which was projected, and

                                        (vi)       Material changes in
Availability versus that which was projected.

                                        (vii)      Such other factors as the
Lender determines as having a material bearing on credit risks associated with
the providing of loans and financial accommodations to the Borrowers.

                           (c)         The burden of establishing the failure of
the Lender to have acted in a commercially reasonable manner in Lender’s
exercise of discretion shall be the Borrowers’.

             1-11.     Fees for L/C’s.

                           (a)         Borrowers shall pay to the Lender a fee
payable monthly in arrears; for each outstanding L/C at the rate of one (1.0%)
percent per anum of the Stated Amount of that L/C.

                           (b)        In addition to the fee to be paid as
provided in Subsection 1-11(a), above, the Borrowers shall pay to the Lender (or
to the Issuer, if so requested by the Lender), on demand, all issuance,
processing, negotiation, amendment, and administrative fees and other amounts
charged by the Issuer on account of, or in respect to, any L/C, provided that
such fee is not duplicative of the fee paid to Lender in accordance with Section
1-11(a) above.

             1-12.     Concerning L/C’s.

                           (a)         None of the Issuer, the Issuer’s
correspondents, or any advising, negotiating, or paying bank with respect to any
L/C shall be responsible in any way for:

                                        (i)          The performance by any
beneficiary under any L/C of that beneficiary’s obligations to the Borrowers.

                                        (ii)         The form, sufficiency,
correctness, genuineness, authority of any person signing; falsification; or the
legal effect of; any documents called for under any L/C if such documents on
their face appear to be in order.

                           (b)        The Issuer may honor, as complying with
the terms of any L/C and of any drawing thereunder, any drafts or other
documents otherwise in order, but signed or issued by an administrator,
executor, conservator, trustee in bankruptcy, debtor in possession, assignee for
the benefit of creditors, liquidator, receiver, or other legal representative of
the party authorized under such L/C to draw or issue such drafts or other
documents.

                           (c)         Unless otherwise agreed to, in the
particular instance, the Borrowers hereby authorize any Issuer to:

                                        (i)          Select an advising bank, if
any.

                                        (ii)         Select a paying bank, if
any.

                                        (iii)        Select a negotiating bank.

                           (d)        All directions, correspondence, and funds
transfers relating to any L/C are at the risk of the Borrowers. The Issuer shall
have discharged the Issuer’s obligations under any L/C which, or the drawing
under which, includes payment instructions, by the initiation of the method of
payment called for in, and in accordance with, such instructions (or by any
other commercially reasonable and comparable method). Neither the Lender (to the
extent not caused by Lender’s gross negligence or willful misconduct) nor the
Issuer shall have any responsibility for any inaccuracy, interruption, error, or
delay in transmission or delivery by post, telegraph or cable, or for any
inaccuracy of translation.

                           (e)         The Lender’s and the Issuer’s rights,
powers, privileges and immunities specified in or arising under this Agreement
are in addition to any heretofore or at any time hereafter otherwise created or
arising, whether by statute or rule of law or contract.

                           (f)         Except to the extent otherwise expressly
provided hereunder or agreed to in writing by the Issuer and the Borrowers, the
L/C will be governed by the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce, Publication No.500, and any
subsequent revisions thereof.

                           (g)        If any change in any law, executive order
or regulation, or any directive of any administrative or governmental authority
(whether or not having the force of law), or in the interpretation thereof by
any court or administrative or governmental authority charged with the
administration thereof, shall either:

                                        (i)          Impose, modify or deem
applicable any reserve, special deposit or similar requirements against letters
of credit heretofore or hereafter issued by any Issuer or with respect to which
the Lender or any Issuer has an obligation to lend to fund drawings under any
L/C.

                                        (ii)         Impose on any Issuer any
other condition or requirements relating to any such letters of credit; and the
result of any event referred to in Section 1-12(g)(i) above, shall be to
increase the cost to any Issuer of issuing or maintaining any L/C (which
increase in cost shall be the result of such Issuer’s reasonable allocation
among that Issuer’s letter of credit customers of the aggregate of such cost
increases resulting from such events), then, upon demand by the Lender and
delivery by the Lender to the Borrowers of a certificate of an officer of the
subject Issuer describing such change in law, executive order, regulation,
directive, or interpretation thereof, its effect on such Issuer, and the basis
for determining such increased costs and their allocation, the Borrowers shall
immediately pay to the Lender for payment to the Issuer, from time to time as
specified by the Lender, such amounts as shall be sufficient to compensate such
Issuer for such increased cost. Any Issuer’s determination of costs incurred
under Section 1-12(g)(i), above, and the allocation, if any, of such costs among
the Borrowers and other letter of credit customers of such Issuer, if done in
good faith and made on an equitable basis and in accordance with the officer’s
certificate, shall be conclusive and binding on the Borrowers.

                           (h)        The obligations of the Borrowers under
this Agreement with respect to L/C’s are absolute, unconditional, and
irrevocable and shall be performed strictly in accordance with the terms hereof
under all circumstances whatsoever including, without limitation, the following:

                                        (i)          Any lack of validity or
enforceability or restriction, restraint, or stay in the enforcement of this
Agreement, any L/C, or any other agreement or instrument relating thereto.

                                        (ii)         Any amendment or waiver of,
or consent to the departure from, any L/C.

                                        (iii)        The existence of any claim,
set-off, defense, or other right which the Borrowers may have at any time
against the beneficiary of any L/C.

                                        (iv)       Any honoring of a drawing
under any L/C, which drawing possibly could have been dishonored based upon a
strict construction of the terms of the L/C.

                                        (v)        The Borrowers shall not
present to Lender or cause the amendment of an L/C without satisfactory evidence
of one or more of the following: (a) change in delivery date; (b) Borrowers’
receipt of partial shipment; or (c) change to original order reflected in OTB
(open to Buy) or other information which may be so reasonably requested by the
Lender.

                           (i)          In no event, shall Lender or Issuer have
any obligation to honor any L/C presented for payment after its expiration.  In
the event no payment has been made, the Stated Amount of such L/C shall continue
to be deducted from Availability for thirty (30) business days beyond expiration
of said L/C, unless such L/C has been previously cancelled or terminated and
Lender has received reasonably satisfactory written evidence of such termination
or cancellation.

ARTICLE 2 - GRANT OF SECURITY INTEREST

             2-1.       Grant of Security Interest. To secure the Borrowers
prompt, punctual, and faithful performance of all and each of the Liabilities,
the Borrowers hereby grant to the Lender a continuing security interest in and
to, and assigns to the Lender, all assets and property, including, without
limitation, the following, and each item thereof, whether now owned or now due,
or in which any of the Borrowers has an interest, or hereafter acquired,
arising, or to become due, or in which the Borrowers obtain an interest (all of
which, together with any other property in which the Lender may in the future be
granted a security interest, is referred to herein as the “Collateral”):

                           (a)         All Inventory.

                           (b)        All Accounts, accounts receivable,
contracts, contract rights, notes, bills, drafts, acceptances, General
Intangibles (excluding only the Richfield Account but such exclusion terminates
upon the termination of the Richfield Account and any obligations owed to
Borrowers thereunder shall be deemed part of the Collateral), Instruments,
including Promissory Notes, Documents, Documents of Title, Chattel Paper,
securities, Security Entitlements, Security Accounts, Investment Property,
Deposit Accounts, Letter of Credit Rights, Supporting Obligations, choses in
action, and all other debts, obligations and liabilities in whatever form, owing
to Borrowers from any Person, firm or corporation or any other legal entity,
whether now existing or hereafter arising, now or hereafter received by or
belonging or owing to Borrowers, for goods sold by it or for services rendered
by it, or however otherwise established or created, all guarantees and
securities therefor, all right, title and interest of Borrowers in the
merchandise or services which gave rise thereto, including the rights of
reclamation and stoppage in transit, all rights to replevy goods, and all rights
of an unpaid seller of merchandise or services.

                           (c)         All machinery, Equipment, Fixtures and
other Goods, whether now owned or hereafter acquired by any Borrower and
wherever located, all replacements and substitutions therefor or accessions
thereto and all proceeds thereof, but excluding motor vehicles and excluding
Equipment subject to any Capital Lease whichexpressly prohibits the granting of
a lien and is identified on EXHIBIT 2-1(c) but such exclusion for Equipment
subject to any such Capital Lease identified on EXHIBIT 2-1(c) shall terminate
if such Capital Lease is not renewed and terminates and such Equipment shall
thereupon be deemed Collateral hereunder.

                           (d)        Leasehold Interests and rights of
occupancy.

                           (e)         Real Estate, except the Real Estate owned
by Paper Warehouse located at Excelsior Boulevard, Minneapolis, Minnesota.

                           (f)         All proceeds, products, substitutions and
accessions of or to any of the foregoing in any form, including, without
limitation, all proceeds, refunds and premium rebates of credit, fire or other
insurance covering the Collateral, and also including, without limitation, rents
and profits resulting from the temporary use of any of the foregoing.

             2-2.       Deposit Accounts.  For each Deposit Account that any
Borrower at any time opens or maintains, Borrower shall, at Lender’s request and
option, pursuant to an agreement in form and substance satisfactory to Lender,
either (a) cause the depositary Lender to agree to comply at any time with
instructions from Lender to such depositary Lender directing the disposition of
funds from time to time credited to such Deposit Account, without further
consent of Borrower, or (b) arrange for Lender to become the customer of the
depositary Lender with respect to the Deposit Account, with Borrower being
permitted, only with the consent of Lender, to exercise rights to withdraw funds
from such deposit account.

             2-3.       Collateral in the Possession of a Bailee.  If any goods
of any Borrower are at any time in the possession of a bailee, Borrower shall
promptly notify Lender thereof and, if requested by Lender, shall promptly
obtain an acknowledgment from the bailee, in form and substance satisfactory to
Lender, that the bailee holds such Collateral for the benefit of Lender and
shall act upon the instructions of Lender, without the further consent of
Borrower.

             2-4        Letter of Credit Rights.  If any Borrower is at any time
a beneficiary under a letter of credit now or hereafter issued in favor of
Borrower, Borrower shall promptly notify Lender thereof and, at the request and
option of Lender, Borrower shall, pursuant to an agreement in form and substance
satisfactory to Lender, either (a) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to Lender of the proceeds of
any drawing under the letter of credit, or (b) arrange for Lender to become the
transferee beneficiary of the letter of credit, with Lender agreeing, in each
case, that the proceeds of any drawing under the letter of credit are to be
applied  in the same manner as any other payment on an Account.

             2-5.       Commercial Tort Claims.  If any Borrower shall at any
time hold or acquire a commercial tort claim, Borrower shall immediately notify
Lender in a writing signed by Borrower of the brief details thereof and grant to
Lender in such writing a security interest therein, and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance satisfactory to Lender.

             2-6.       Authorization to File Financing Statements.  Borrowers
hereby irrevocably authorize Lender at any time and from time to time to file in
any Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as “all assets” of
Borrower (subject to the limitations set forth in Sections 2-1 (b), (c) and (e)
above) or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Uniform
Commercial Code of such jurisdiction, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) contain any other information required by
the Uniform Commercial Code for the sufficiency or filing office acceptance of
any financing statement or amendment, including (i) whether any Borrower is an
organization, the type of organization and any organization identification
number issued to any Borrower, and (ii) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted Collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates. Borrowers agree to furnish any such information to Lender
promptly upon request.  Borrowers also ratify any authorization for Lender to
have filed in any Uniform Commercial Code jurisdiction any like initial
financing statements or amendments thereto if filed prior to the date hereof.

             2-7.       Extent and Duration of Security Interest. This grant of
a security interest is in addition to, and supplemental of, any security
interest previously granted by the Borrowers to the Lender and shall continue in
full force and effect applicable to all Liabilities until all Liabilities have
been paid and/or satisfied in full and the security interest granted herein is
specifically terminated in writing by a duly authorized officer of the Lender.

ARTICLE 3 - DEFINITIONS

             All capitalized terms used in this agreement which are not
otherwise defined herein or in the UCC shall have the meanings assigned to them
in EXHIBIT 3, annexed hereto.

ARTICLE 4 - CONDITIONS PRECEDENT

             The effectiveness of this Agreement, the establishment of the
Revolving Credit, and the making of the first loan under the Revolving Credit,
is conditioned upon the delivery to Lender of the documents described below,
each in form and substance satisfactory to the Lender, and the satisfaction of
the conditions described below:

             4-1.       Corporate Due Diligence.

                           (a)         A Certificate of legal existence and good
standing issued by the Secretary of State or other governing authority of the
State where each Borrower is a Registered Organization.

                           (b)        Certificates of due qualification and good
standing, issued by the Secretary(ies) of State or other governing authority of
each state in which the nature of the   business conducted by any  Borrower or
assets owned could require such qualification and the failure to be so qualified
could have a material adverse effect on the business, operations or rights of
any such Borrower.

                           (c)         A Certificate of each Borrower’s
secretary, clerk or otherwise authorized officer or other Person attesting to
the due adoption, continued effectiveness, and setting forth the texts of, each
resolution or authorization adopted in connection with the establishment of the
loan arrangement contemplated by the Loan Documents and attesting to the true
signatures of each Person authorized as a signatory to any of the Loan
Documents.

             4-2.       Opinion. An opinion of counsel to each of the Borrowers
in form and substance satisfactory to Lender and Lender’s counsel.

             4-3.       Cash Management, Control Agreements and Additional
Documents. Such additional instruments and documents including, without
limitation, an agreement for the Blocked Account(s) executed by the Borrowers,
Lender and the applicable bank, agreements with each Borrower’s credit card
processors and/or other credit service providers executed by the Borrower,
Lender and each such processor or service provider, and any other notices or
agreements required under Article 7 hereof and any other document to provide
Lender with control with respect to collateral consisting of Deposit Accounts,
Investment Property, Letter of Credit Rights and Electronic Chattel Paper as the
Lender or its counsel reasonably may require or request, in each case in form
and substance satisfactory to Lender and its counsel, and all other Loan
Documents, including without limitation, guaranties, pledges and security
agreements from all affiliates and subordination and intercreditor agreements
from all holders of debt not to be paid from proceeds hereunder, all in form and
substance satisfactory to Lender and its counsel.

             4-4.       Key Life Policies.  The Collateral Assignment to the
Lender of policies on the lives of the following for the amounts stated:

                                        Yale
Dolginow:                                        $800,000

             4-5.       Officers’ Certificates. Certificates executed by the
president or chief executive officer and the chief financial officer of each
Borrower and stating that the representations and warranties made by the
Borrowers to the Lender in the Loan Documents are true and complete as of the
date of such Certificate, and that no event has occurred which is or which,
solely with the giving of notice or passage of time (or both) would be an Event
of Default.

             4-6.       Representations and Warranties.  Each of the
representations made by or on behalf of the Borrowers in this Agreement or in
any of the other Loan Documents or in any other report,  statement, document, or
paper provided by and or on behalf of the Borrowers shall be true and complete
as of the date as of which such representation or warranty was made.

             4-7.       Initial Minimum Excess Availability.  Availability,
after giving effect to the first loans and advances to be made under the
Revolving Credit; any charges to the Loan Account made in connection with the
establishment of the credit facility contemplated hereby; and L/C’s to be issued
at, or immediately subsequent to, the establishment of such Revolving Credit, is
not less than Two Million  ($2,000,000) Dollars.

             4-8.       No Event of Default. No event shall have occurred, or
failed to occur, which occurrence or which failure constitutes, or which, solely
with the passage of time or the giving of notice (or both) would constitute, an
Event of Default.

             4-9.       .No Material Adverse Change.  No Material Adverse Change
has occurred.

             4-10.     Delivery of Warrants.  Intentionally deleted.

             4-11.     Landlord Waivers and “Access Agreements’’.  Such
agreements from landlords and warehousemen, bailees and any other third parties
who may control any premises upon which any of the Collateral is located as
Lender may in its discretion require in form and substance satisfactory to
Lender.

             4-12.     Delivery of Documents.   No document shall be deemed
delivered to the Lender until received and accepted by the Lender at its head
offices in Boston, Massachusetts or at the offices of Lender’s counsel. Under no
circumstances will this Agreement take effect until executed and accepted by the
Lender at said head office or at the offices of Lender’s counsel.  In the event
that Lender agrees, at Borrower’s request, to make the initial advance or any
subsequent advance hereunder, prior to Borrowers’ delivery of any documents
required under this Article 4 or otherwise by this Agreement or the date
required under any “open items” letter executed in connection therewith, an
additional fee, equal to the greater of one-tenth of one (0.1%) percent of the
then outstanding amount of the Loan Account or Five Hundred ($500) Dollars shall
be payable weekly on the next Thursday following the date by which such
documents are due until such time as all such documents are provided, subject to
pro-ration in the event that documents are delivered after such due date, but
prior to such following Thursday

ARTICLE 5 - GENERAL REPRESENTATIONS. WARRANTIES AND COVENANTS

             To induce the Lender to establish the loan arrangement contemplated
herein and to make loans and Advances and to provide financial accommodations
under the Revolving Credit (each of which loans and Advances shall be deemed to
have been made in reliance thereupon) each Borrower, in addition to all other
representations, warranties, and covenants made by the Borrowers in any other
Loan Document, makes those representations, warranties, and covenants included
in this Agreement.

             5-1.       Payment and Performance of Liabilities. The Borrowers
shall pay each Liability due Lender when due (or when demanded if payable on
demand) and shall promptly, punctually, and faithfully perform each other
Liability due Lender and, except to the extent such other obligations are being
contested in good faith, adequate reserves for same are maintained in accordance
with GAAP and Borrower has provided Lender notice of same in accordance
herewith, pay each obligation due others in accordance with its current custom
and practice.  If any Borrower has any dispute with any Person with respect to
any Liability or other material obligation, such Borrower shall give Lender
notice of said dispute.

             5-2.       Due Organization - Authorization - No Conflicts.

                           (a)         Each Borrower presently is and shall
hereafter remain in good standing as a, Minnesota corporation, a Registered
Organization in the state of Minnesota, which is the state in which it is
legally formed, and Borrower shall not change such state of legal formation and
is and shall hereafter remain duly qualified and in good standing in every other
state in which, by reason of the nature or location of the Borrowers’ assets or
operation of the Borrower’s businesses, such qualification may be necessary and
the failure to be so qualified could have a material adverse effect on the
business operations or rights of any such Borrower

                           (b)        Each Borrower’s legal name is as set forth
in the introduction to this agreement and none of the Borrowers shall change its
legal name.

                           (c)         Each Related Entity (other than another
Borrower, Yale Dolginow, or any director of any of the Borrowers) is listed on
EXHIBIT 5-2, annexed hereto. Each such Related Entity is and shall hereafter
remain in good standing in the state in which legally formed  and is and shall
hereafter remain duly qualified in every other state in which, by reason of the
nature and location of that entity’s assets or the operation of such entity’s
business, such qualification may be necessary and the failure to be so qualified
could have a material adverse effect on the business operations or rights of any
such Borrower. The Borrowers shall provide the Lender with prior written notice
of any such entity’s becoming or ceasing to be a Related Entity.

                           (d)        Each Borrower has all legal corporate
power and authority to execute and deliver all and each of the Loan Documents to
which each Borrower is a party and has and will hereafter retain all requisite
legal power and authority to perform any and all of the Liabilities.

                           (e)         The execution and delivery by each
Borrower of each Loan Document to which it is a party; each Borrower’s
consummation of the transactions contemplated by such Loan Documents (including,
without limitation, the creation of security interests by the Borrower as
contemplated hereby); each Borrower’s performance under those of the Loan
Documents to which it is a party; the borrowings hereunder; the use of the
proceeds thereof and the exercise of any of Lender’s remedies thereunder:

                                        (i)          Have been duly authorized
by all necessary legal action.

                                        (ii)         Do not, and will not,
contravene in any material respect any provision of any Requirement of Law or
obligation of any Borrower.

                                        (iii)        Will not result in the
creation or imposition of, or the obligation to create or impose, any
Encumbrance upon any assets of any Borrower pursuant to any Requirement of Law
or obligation, except pursuant to the Loan Documents.

                                        (vi)       Will not violate any
provisions of any of the Franchise Agreements

                           (f)         The Loan Documents to which each Borrower
is a party have been duly executed and delivered by each such Borrower and are
the legal, valid and binding, and joint and several obligations of such
Borrower, enforceable against the Borrowers in accordance with their respective
terms.

                           (g)        PWFI and PartySmart are each wholly owned
subsidiaries of Paper Warehouse.

             5-3.       Trade Names.

                           (a)         EXHIBIT 5-3, annexed hereto, is a listing
as of the Closing Date of:

                                        (i)          All names under which each
Borrower ever conducted its business, all trademark and service mark
registrations and applications with respect to any trademark or service mark;
and all licenses pursuant to which each Borrower has the right to use any
trademark or service mark.

                                        (ii)         All entities and/or Persons
with whom any Borrower ever consolidated or merged, or from whom any Borrower
ever acquired in a single transaction or in a series of related transactions
substantially all of Person’s assets.

                           (b)        Except (i) upon not less than twenty-one
(21) days prior written notice given the Lender which notice shall include a
proposed revised Exhibit 5-3, and (ii) in compliance with all other provisions
of this Agreement, none of the Borrowers will undertake or commit to undertake
any action such that the results of that action, if undertaken prior to the date
of this Agreement, would have been reflected on EXHIBIT 5-3.

                           (c)         Each Borrower owns and possesses, or has
the right to use all patents, industrial designs, trademarks, trade names, trade
styles, brand names, service marks, logos, copyrights, trade secrets, know-how,
confidential information, and other intellectual or proprietary property of any
third Person necessary for the Borrower’ conduct of its business.

                           (d)        The conduct by each Borrower and any other
Persons party to any Franchise Agreement of its business in accordance with such
Franchise Agreement does not infringe on the patents, industrial designs,
trademarks, trade names, trade styles, brand names, service marks, logos,
copyrights, trade secrets, know-how, confidential information, or other
intellectual or proprietary property of any third Person.

             5-4.       Location, Landlord’s Consents, Waivers.

                           (a)         The Collateral, and the books, records,
and papers of Borrowers pertaining thereto, are kept and maintained solely at
the Borrowers’ chief executive offices as set forth at the beginning of this
Agreement and at those locations which are listed on EXHIBIT 5-4, annexed
hereto, which exhibit includes all service bureaus with which any such records
are maintained and the names and addresses of each of the Borrowers’ landlords.
Except (i) to accomplish sales of Inventory in the ordinary course of business
or (ii) to utilize such of the Collateral as is removed from such locations in
the ordinary course of business, the Borrowers shall not remove any Collateral
from said chief executive offices or those locations listed on EXHIBIT 5-4,
provided however, in the event that any Borrower enters into a new Lease for
executive offices and/or for new store locations in accordance with section 5-4
(e) below, provides Lender with a proposed revised EXHIBIT 5-4 identifying such
new executive offices and/or store locations within the applicable notice period
and there has not occurred any Event of Default which has not been remedied
within any grace period expressly provided herein or otherwise waived in writing
by Lender, Borrower may move Collateral to such new executive offices and/or
store locations.

                           (b)        The Borrower shall obtain and deliver to
the Lender a consent, waiver and subordination agreement executed by the
landlords for all of Borrowers’ warehouse and distribution center locations, all
store locations located in a Landlord Lien State or One-Turn State, upon or
before the Closing Date, and shall use its commercially reasonable efforts to
obtain such consent waiver and subordination agreement for the balance of Paper
Warehouse store locations within sixty (60) days of the Closing Date with
respect to stores listed in EXHIBIT 5-4 and with respect to any new stores
opened in accordance with Section 5-4(e)(ii) prior to opening such new store,
provided however, any failure of the Borrower to deliver Landlord Waivers  after
having used such commercially reasonable efforts, shall not be deemed an Event
of Default hereunder, but shall entitle Lender to establish Availability
Reserves in accordance with Section 5-4(c) below

                           (c)         Lender may at any time after thirty (30)
days after the Closing Date, in its discretion, establish an Availability
Reserve for up to sixty (60) days rent for each of the Borrowers’ locations in a
Landlord Lien State or in a One Turn State for which a satisfactory consent,
waiver and subordination has not been received.  Such Availability Reserve may
be reduced or eliminated but only if no Suspension Event is then in existence or
has not theretofore occurred, upon the furnishing to the Lender of a consent,
waiver and subordination agreement executed by the landlord for the subject
location.

                           (d)        Without duplication of any Availability
Reserve described above, the Lender may establish an Availability Reserve for
past due rent.

                           (e)         No Borrower shall:

                                        (i)          Alter, modify, or amend any
Lease, except for such Borrower’s benefit and except for renewals of Leases
which renewals are on terms substantially similar to terms in effect as of the
Closing Date and with at least ten (10) days prior written notice to Lender.

                                        (ii)         Commit to, or open or close
any location at which the Borrower maintains, offers for sale, or stores any of
the Collateral, except (x) Borrower may open up to five (5) locations per year
but only to the extent provided in the Business Plan, approved by Borrower’s
Board of Directors and with at least fifteen (15) days prior written notice to
Lender and (y) Borrower may close up to ten (10)  locations per year but only to
the extent provided for in the Business Plan, as approved by Borrower’s Board of
Directors, with at least thirty (30) days prior written notice to Lender, and,
if Borrower determines to employ an agent to effect any such closings, whether
on a guarantee or fee basis or otherwise, subject to bidding procedures and an
agreement acceptable to the Lender.

                           (f)         Except as otherwise disclosed on EXHIBIT
5-4, no tangible personal property of any  Borrower is in the care or custody of
any third party or stored or entrusted with a bailee or other third party and
none shall hereafter be placed under such care, custody, storage, or
entrustment.  Borrower shall obtain and deliver a consent, waiver and
subordination (in form reasonably satisfactory to the Lender) from each bailee
disclosed on EXHIBIT 5-4 on or prior to the date of execution hereof.

             5-5.       Title to Assets.

                           (a)         The Borrowers are, and shall hereafter
remain, the owners of the Collateral free and clear of all Encumbrances with the
exceptions of the following:

                                        (i)          The security interest
created herein.

                                        (ii)         Those Encumbrances (if any)
listed on EXHIBIT 5-5, annexed hereto.

                                        (iii)        Encumbrances in favor of
lessors under future Capital Leases permitted under section 5-6 (c) hereof
provided, that (a) any such Encumbrances attach to such the subject property
concurrently with or within 20 days after the acquisition thereof, (b) such
Encumbrances attach solely to the property so acquired in such transaction, and 
(c) the principal amount of the debt secured thereby does not exceed 100% of the
Cost of such property.

                           (b)        The Borrowers do not and shall not have
possession of any property on consignment to any Borrower.

             5-6.       Indebtedness.  The Borrowers do not and shall not
hereafter have any Indebtedness with the exceptions of:

                           (a)         Any Indebtedness to the Lender.

                           (b)        The Indebtedness listed on EXHIBIT 5-6.

                           (c)         Indebtedness of any Borrower under any
future Capital Leases not listed on EXHIBIT 5-6, not to exceed aggregate annual
payments of One Million ($1,000,000) Dollars per year, provided that (i) Lender
is given prompt written notice of any Capital Lease, such notice to include a
proposed revised EXHIBIT 5-6 and a summary of each such proposed Capital Lease
(ii) such Capital Leases permit the Lender to maintain a junior lien on the
subject Equipment and provides for lessor’s consent to Lender’s use of such
equipment in accordance with Section 11 hereof, subject to Lender’s maintenance
of lease payments (such conditions be acknowledged substantially in the form
attached hereto as EXHBIT 5-6(c)); (iii) no lien on the Collateral (other than a
lien on the subject Equipment) arises as a result thereof and (iv) there has not
occurred Event of Default which has not been remedied within any grace period
expressly provided herein or otherwise waived in writing by Lender.

 

             5-7.       Insurance Policies.

                           (a)         EXHIBIT 5-7, annexed hereto, is a
schedule of all insurance policies owned by the Borrowers or under which any
Borrower is the named insured. Each of such policies is in full force and
effect. Neither the issuer of any such policy nor any Borrower is in default or
violation of any such policy.

                           (b)        The Borrowers shall have and maintain at
all times insurance covering such risks, in such amounts, containing such terms,
in such form, for such periods, and written by such companies as may be
reasonably satisfactory to the Lender.  The coverage reflected on EXHIBIT 5-7
presently satisfies the foregoing requirements, it being recognized by the
Borrowers, however, that such requirements may change hereafter to reflect
changing circumstances. All insurance carried by the Borrowers shall provide for
a minimum of twenty (20) days’ written notice of cancellation to the Lender and
all such insurance which covers the Collateral shall include an endorsement in
favor of the Lender, which endorsement shall provide that the insurance, to the
extent of the Lender’s interest therein, shall not be impaired or invalidated,
in whole or in part, by reason of any act or neglect of the Borrowers or by the
failure of the Borrowers to comply with any warranty or condition of the policy.
In the event of the failure by the Borrowers to maintain insurance as required
herein, the Lender, at its option, may obtain such insurance, provided, however,
the Lender’s obtaining of such insurance shall not constitute a cure or waiver
of any Event of Default  occasioned by the Borrowers’ failure to have maintained
such insurance.  The Borrowers shall furnish to the Lender certificates or other
evidence satisfactory to the Lender regarding compliance by the Borrowers with
the foregoing insurance provisions.

                           (c)         The Borrowers shall advise the Lender of
each claim in excess of Fifty Thousand ($50,000) Dollars made by any Borrower
under any policy of insurance which covers the Collateral and will permit the
Lender, at the Lender’s option in each instance, to the exclusion of the
Borrowers, to conduct the adjustment of each such claim (and of all claims
following the occurrence of any Suspension Event or Event of Default which has
not been remedied within any grace period expressly provided herein or otherwise
waived in writing by Lender.). The Borrowers hereby appoint the Lender as each
Borrower’s attorney in fact to obtain, adjust, settle, and cancel any insurance
claim described in this section and to endorse in favor of the Lender any and
all drafts and other instruments with respect to such insurance claim. This
appointment, being coupled with an interest, is irrevocable until this Agreement
is terminated by a written instrument executed by a duly authorized officer of
the Lender. The Lender shall not be liable on account of any exercise pursuant
to said power except for any exercise in actual willful misconduct and bad
faith. The Lender may apply any proceeds of such insurance against the
Liabilities, whether or not such have matured, in such order of application as
the Lender may determine.

                           (d)        The Borrowers shall maintain at all times
those policies of insurance obtained by the Borrowers and assigned to the Lender
as required by Section 4-4, above.

 

             5-8.       Licenses.  EXHIBIT 5-8, annexed hereto, is a schedule of
each license, distributorship, franchise (other than Franchise Agreements
subject to Section 5-28 hereof), and/or similar agreement, except for Franchise
Agreements, issued to, or to which any Borrower is a party in effect as of the
Closing Date.   Each such license or agreement  is and shall remain in full
force and effect until terminated in accordance with its terms. No Borrower is
in default or violation of any such license or agreement and, as of the Closing
Date, to any Borrower’s Knowledge, no other party to any such license or
agreement is in default or violation thereof. Except as described on EXHIBIT 5-8
hereof, no Borrower has received any notice or threat of cancellation of any
such license or agreement and Borrower shall provide Lender with notice of any
future default or violation of any such license or agreement, and of its receipt
of any notice or threat of cancellation  of any such agreements  in accordance
with Section 9-3 hereunder. No Borrower shall enter into any future license,
distributorship, franchise (other than Franchise Agreements subject to Section
5-28 hereof), and/or similar agreement, except with (a) at least thirty (30)
days advance written notice to Lender, which notice shall include a proposed
revised EXHIBIT 5-8 and a summary of such proposed license or agreement and (b)
Lender’s consent which consent shall not be withheld if (x) there has not
occurred any Event of Default which has not been remedied within any grace
period expressly provided herein or otherwise waived in writing by Lender, and
(y) any such proposed license or agreement is in accordance with the Business
Plan.

             5-9.       Leases and Capital Leases.  EXHIBIT 5-9, annexed hereto,
is a schedule of all Leases in effect as of the Closing Date, and EXHIBIT 5-6 is
a schedule of all Capital Leases Each of the Leases, Capital Leases, Equipment
Leases or other leases of any other personal property is and shall remain in
full force and effect until termination in accordance with its terms. No
Borrower is in default or violation of any Lease, Capital Lease, Equipment Lease
or other lease of any other personal property, and, as of the Closing Date to
Borrower’s Knowledge, no party other than any Borrower to any such Lease,
Equipment Lease, Capital Lease other lease of any other personal property is in
default or violation of any such Lease, Capital Lease, Equipment Lease or other
lease of any other personal property and none of the Borrowers has received any
notice or threat of cancellation of any such Lease, Capital Lease, Equipment
Lease or other lease of any other personal property and Borrower shall provide
Lender with notice of any future default or violation of any such Leases,
Capital Leases, Equipment Leases or other leases, and of any notice or threat of
cancellation  of any such Leases, Capital Leases, Equipment Leases or other
leases of any other personal property in accordance with Section 9-3. The
Borrowers hereby authorize the Lender at any time and from time to time to
contact any of the Borrowers’ landlords in order to confirm the Borrowers’
continued compliance with the terms and conditions of the Lease(s) between the
Borrowers and that landlord and to discuss such issues, concerning the
Borrowers’ occupancy under such Lease(s), as the Lender may determine.  Except
to the extent permitted by Section 5-4 and 5-6 hereof, no Borrower shall enter
into any Lease or Capital Lease and no Borrower shall enter into any future
Equipment Lease or other lease of any other personal property (other than
Capital Leases subject to Section 5-6 above) except upon the conditions that:
(i) Lender is given prompt written notice of any such Equipment Lease or other
lease of any other personal property, such notice to include a summary of each
such proposed Equipment Lease or other lease (ii) such Borrower’s entry in to
such Equipment Lease or other lease of any other personal property is consistent
with the Business Plan; (iv) no lien on any Collateral (other than a lien on the
subject Equipment) arises as a result thereof and (v) there has not occurred
Event of Default which has not been remedied within any grace period expressly
provided herein or otherwise waived in writing by Lender.

 

             5-10.     Requirements of Law.  The Borrowers are in compliance
with, and shall hereafter comply with and use its assets in compliance with, all
Requirements of Law. No Borrower has received any notice of any violation of any
Requirement of Law (whether or not such violation is material) which violation
has not been cured or otherwise remedied.

             5-11.     Maintain Properties.  Each Borrower shall:

                           (a)         Keep the Collateral in good order and
repair (ordinary reasonable wear and tear and insured casualty excepted).

                           (b)        Not suffer or cause the waste or
destruction of any material part of the Collateral.

                           (c)         Not use any of the Collateral in
violation of any policy of insurance thereon.

                           (d)        Not sell, lease, or otherwise dispose of
any of the Collateral, other than the following, in each case, subject to the
turning over to the Lender of all Receipts with respect to the same as provided
herein,

                          

(i)   The sale of Inventory in compliance with this Agreement.       (ii)   The
disposal of Equipment which is obsolete, worn out, or damaged beyond repair,
which Equipment is replaced to the extent necessary to preserve or improve the
operating efficiency of such Borrower.       (iii)   Use of Advances in
accordance with the terms of this Agreement

             5-12.     Pay Taxes

                           (a)         As of the Closing Date, the federal
income tax returns of each Borrower have been audited by the Internal Revenue
Service (or closed by applicable statutes) for all fiscal years through and
including the Borrower’s taxable year referenced on EXHIBIT 5-12, annexed
hereto, and all deficiencies, assessments, and other amounts asserted as a
result of such examinations have been fully paid or settled.  As of the Closing
Date, no agreement is in existence which waives or extends any statute of
limitations applicable to the right of the Internal Revenue Service to assert a
deficiency or make any other claim for or in respect to federal income taxes and
no Borrower shall enter into such agreement except with at least ten (10) days
prior written notice to Lender.  As of the Closing Date, no issue has been
raised in any such examination which reasonably could be expected to result in
the assertion of a deficiency for any fiscal year open for examination,
assessment, or claim by the Internal Revenue Service, and each Borrower shall
provide Lender with notice of any such issue in accordance with Section 9-3
hereunder.

 

                           (b)        As of the Closing Date, all returns of
each Borrower for state and local income, excise, sales, and other taxes have
been audited (or closed by applicable statutes) for all fiscal years through and
including such Borrower’s taxable year referenced on EXHIBIT 5-12, annexed
hereto, and all deficiencies, assessments, and other amounts asserted as a
result of such examinations have been fully paid or settled.  As of the Closing
Date, no agreement is in existence which waives or extends any statute of
limitations applicable to the right of any state taxing authority to assert a
deficiency or make any other claim for or in respect to any such state taxes and
no Borrower shall enter into such agreement except with at least ten (10) days
prior written notice to Lender. As of the Closing Date, no issue has been raised
in any such examination which reasonably could be expected to result in the
assertion of a deficiency for any fiscal year open for examination, assessment,
or claim by any state or local taxing authority and each Borrower shall provide
Lender with notice of any such issue in accordance with Section 9-3 hereunder.

                           (c)         Except as disclosed on said EXHIBIT 5-12,
as of the Closing Date there are no examinations of or with respect to any
Borrower presently being conducted by the Internal Revenue Service or any state
taxing authority, and each Borrower shall provide Lender with notice of any such
examination in accordance with Section 9-3 hereunder.

                           (d)        Each Borrower has, and hereafter shall:
pay, as they become due and payable, all taxes and unemployment contributions
and other charges of any kind or nature levied, assessed or claimed against such
Borrower or the Collateral by any Person or entity whose claim could result in
an Encumbrance upon any asset of such Borrower or by any governmental authority,
except if contested in good faith and Borrowers maintain appropriate reserves in
accordance with GAAP and Borrowers have provided Lender with notice of same in
accordance with section 9-3 hereunder; properly exercise any trust
responsibilities imposed upon such Borrower by reason of withholding from
employees’ pay; timely make all contributions and other payments as may be
required pursuant to any Employee Benefit Plan now or hereafter established by
such Borrower; and timely file all tax and other returns and other reports with
each governmental authority to whom such Borrower is obligated to so file.

                           (e)         At its option, the Lender may, but shall
not be obligated to, pay any taxes, unemployment contributions, and any and all
other charges levied or assessed upon any Borrower or the Collateral by any
Person or entity or governmental authority, and make any contributions or other
payments on account of any Borrower’s Employee Benefit Plan as the Lender, in
the Lender’s discretion, may deem necessary or desirable, to protect, maintain,
preserve, collect, or realize upon any or all of the Collateral or the value
thereof or any right or remedy pertaining thereto, provided, however, the
Lender’s making of any such payment shall not constitute a cure or waiver of any
Event of Default occasioned by any Borrower’s failure to have made such payment.

 

             5-13.     No Margin Stock.  No Borrower is engaged in the business
of extending credit for the purpose of purchasing or carrying any margin stock
(within the meaning of Regulations G, U, T, and X, of the Board of Governors of
the Federal Reserve System of the United States). No part of the proceeds of any
borrowing hereunder will be used at any time to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.

             5-14.     ERISA.  None of  the Borrowers nor any ERISA Affiliate
ever has or hereafter shall:

                           (a)         Violate or fail to be in full compliance
with the Borrower’s Employee Benefit Plan.

                           (b)        Fail timely to file all reports and
filings required by ERISA to be filed by the Borrower.

                           (c)         Engage in any “prohibited transactions”
or “reportable events” (respectively as described in ERISA).

                           (d)        Engage in, or commit, any act such that a
tax or penalty could be imposed on account thereof pursuant to ERISA.

                           (e)         Accumulate any material funding
deficiency within the meaning of ERISA.

                           (f)         Terminate any Employee Benefit Plan such
that a lien could be asserted of the Borrower on account thereof pursuant to
ERISA.

                           (g)        Be a member of, contribute to, or have any
obligation under any Employee Benefit Plan which is a multiemployer plan within
the meaning of Section 4001(a) of ERISA.

             5-15.     Hazardous Materials.

                           (a)         No Borrower has ever:

                                        (i)          Been legally responsible
for any release or threat of release of any Hazardous Material.

                                        (ii)         Received notification of
any release or threat of release of any Hazardous Material from any site or
vessel occupied or operated by any Borrower and/or of the incurrence of any
expense or loss in connection with the assessment, containment, or removal of
any release or threat of release of any Hazardous Material from any such site or
vessel.

                           (b)        The Borrowers shall:

 

                                        (i)          Dispose of any Hazardous
Material only in compliance with all Environmental Laws.

                                        (ii)         Not store on any site or
vessel occupied or operated by the Borrowers and not transport or arrange for
the transport of any Hazardous Material, except if such storage or transport is
in the ordinary course of the Borrowers’ businesses and is in compliance with
all Environmental Laws.

                           (c)         The Borrowers shall provide the Lender
with written notice upon any Borrower’s obtaining knowledge of any incurrence of
any expense or loss by any governmental authority or other Person in connection
with the assessment, containment, or removal of any Hazardous Material, for
which expense or loss any Borrower may be liable.

             5-16.     Litigation.  As of the Closing Date, there is not
presently pending or threatened by or against any Borrower any suit, action,
proceeding, or investigation which, if determined adversely to such Borrower,
would reasonably forseeably have a material adverse effect upon such Borrower’s
financial condition or ability to conduct its business as such business is
presently conducted or is contemplated to be conducted in the foreseeable
future.

             5-17.     Dividends or Investments.  The Borrowers shall not:

                           (a)         Pay any cash dividend or make any other
distribution in respect of any class of any Paper Warehouse capital stock.

                           (b)        Own, redeem, retire, purchase, or acquire
any of any Paper Warehouse capital stock.

                           (c)         Invest in or purchase any stock or
securities or rights to purchase any stock or securities of any corporation or
other entity other than in a Permitted Acquisition.

                           (d)        Merge or consolidate or be merged or
consolidated with or into any other corporation or other entity, except that any
Borrower may be merged into any other Borrower on reasonable advance written
notice to Lender.

                           (e)         Consolidate any of any Borrower’s
operations with those of any other corporation or other entity, other than
another Borrower.

                           (f)         Organize or create any Related Entity,
other than as permitted under Section 5-17(c).

                           (g)        Subordinate any debts or obligations owed
to the Borrower by any third party to any other debts owed by such third party
to any other Person.

 

             5-18.     Loans.  None of the Borrowers shall make any loans or
advances to, nor acquire the Indebtedness of, any Person, provided, however, the
foregoing does not prohibit any of the following:

                           (a)         Advance payments made to any Borrower’s
suppliers in the ordinary course.

                           (b)        Advances to any Borrower’s officers,
employees, and salespersons with respect to reasonable expenses to be incurred
by such officers, employees, and salespersons for the benefit of such Borrower,
which expenses are properly substantiated by the Person seeking such advance and
properly reimbursable by the Borrower.

                           (c)         Acts permitted under Section 5-17(c).

             5-19.     Protection of Assets.  The Lender, in the Lender’s
discretion, and from time to time, may discharge any tax or Encumbrance on any
of the Collateral, or take any other action that the Lender may deem necessary
or desirable to repair, insure, maintain, preserve, collect, or realize upon any
of the Collateral. The Lender shall not have any obligation to undertake any of
the foregoing and shall have no liability on account of any action so undertaken
except where there is a specific finding in a judicial proceeding (in which the
Lender has had an opportunity to be heard), from which finding no further appeal
is available, that the Lender had acted in actual bad faith or in a grossly
negligent manner.  The Borrowers shall pay to the Lender, on demand, or the
Lender, in its discretion, may add to the Loan Account, all amounts paid or
incurred by the Lender pursuant to this section. The obligation of the Borrowers
to pay such amounts is a Liability.

             5-20.     Line of Business.  No Borrower shall engage in any
business other than the business in which it is currently engaged or a business
reasonably related thereto.

             5-21.     Affiliate Transactions.  No Borrower shall make any
payment, nor give any value to any Related Entity (other than Borrower) except
for goods and services actually purchased by the Borrower from, or sold by the
Borrower to, such Related Entity for a price which shall:

                           (a)         Be competitive and fully deductible as an
“ordinary and necessary business expense” and/or fully depreciable under the
Internal Revenue Code of 1986 and the Treasury Regulations, each as amended; and

                           (b)        Not differ from that which would have been
charged in an arms length transaction.

             5-22.     Executive Pay

                           (a)         The only Executive Officers of the
Borrowers, at the execution of this Agreement, are those individuals referenced
in the definition of “Executive Officers”.

 

                           (b)        Prior to the execution of this Agreement,
the Borrowers furnished the Lender with copies of (i) all written Executive
Agreements, (ii) outlines of the salient features of all unwritten Executive
Agreements (as amended to date) then in existence, and (iii) outlines of the
status of currently contemplated terms of proposed but not yet executed
Executive Agreements described in EXHIBIT 5-22. There are no unwritten
agreements or understandings between any Borrower and any Executive Officer
which relate to Executive Pay, written disclosure of which has not been made to
the Lender.

                           (c)         The Borrowers will not:

                                        (i)          Enter into any Executive
Agreement not existing as of the date of execution of this Agreement, and not
disclosed under Section 5-22(b).

                                        (ii)         Alter, amend, supplement,
or otherwise change any Executive Agreement.

                                        (iii)        Pay, provide, or facilitate
any Executive Pay other than as provided in an Executive Agreement or, if not
covered by an Executive Agreement, as permitted pursuant to Section 5-21, above.

             5-23.     Additional Assurances.

                           (a)         No Borrower is the owner of, nor has it
any interest in, any property or asset which, immediately upon the satisfaction
of the conditions precedent to the effectiveness of the credit facility
contemplated hereby (Article 4) will not be subject to a perfected security
interest in favor of the Lender to secure the Liabilities except for the
Richfield Account, motor vehicles and Capital Leases identified on EXHIBITS
2-1(c) and 5-6 and subject only to those Encumbrances (if any) described on
EXHIBIT 5-5, annexed hereto.

                           (b)        The Borrowers will not hereafter acquire
any asset or any interest in property which is not, immediately upon such
acquisition, subject to such a perfected security interest in favor of the
Lender to secure the Liabilities except for the acquisition of equipment subject
to future Capital Lease entered into in accordance with Section 5-6 hereof
subject only to Encumbrances (if any) permitted pursuant to Section 5-5, above.

                           (c)         The Borrowers shall execute and deliver
to the Lender such instruments, documents, and papers, and shall do all such
things from time to time hereafter as the Lender may request to carry into
effect the provisions and intent of this Agreement; to protect and perfect the
Lender’s security interests in the Collateral; and to comply with all applicable
statutes and laws, and facilitate the collection of any Receivables Collateral.
The Borrowers shall execute all such instruments as may be required by the
Lender with respect to the recordation and/or perfection of the security
interests created herein.

                           (d)        A carbon, photographic, or other
reproduction of this Agreement or of any financing statement or other instrument
executed pursuant to this Section 5-23 shall be sufficient for filing to perfect
the security interests granted herein.

 

             5-24.     Adequacy of Disclosure.

                           (a)         All financial statements furnished to the
Lender by the Borrowers have been prepared in accordance with GAAP, except for
the absence of footnotes and year end adjustments with respect to interim
financial statements, consistently applied and present fairly the condition of
the Borrowers at the date(s) thereof and the results of operations and cash
flows for the period(s) covered. There has been no change in the financial
condition, results of operations, or cash flows of the Borrowers since the
date(s) of such financial statements, other than changes in the ordinary course
of business, which changes have not been materially adverse, either singularly
or in the aggregate.

                           (b)        No Borrower has any contingent obligations
or obligation under any Lease or Capital Lease, except to the extent permitted
by Sections 5-4 and 5-5 hereof, which is not noted in the Borrower’s financial
statements furnished to the Lender prior to the execution of this Agreement.

                           (c)         No document, instrument, agreement, or
paper now or hereafter given the Lender by or on behalf of any Borrower or any
guarantor of the Liabilities in connection with the execution of this Agreement
by the Lender contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary in order to make the
statements therein not misleading. There is no fact known to any Borrower which
has, or which, in the foreseeable future could have, a material adverse effect
on the financial condition of any Borrower or any such guarantor which has not
been disclosed in writing to the Lender.

             5-25.     Minimum Excess Availability.  At all times Paper
Warehouse shall maintain Minimum  Excess Availability as set forth in Exhibit
9-11.

             5-26.     No Material Adverse Change.  There has not been a
Material Adverse Change.

             5-27.     Other Covenants.  The Borrower shall not indirectly do or
cause to be done any act which, if done directly by the Borrower, would breach
any covenant contained in this Agreement.

             5-28.     Covenants Regarding Franchise Agreements.

                           (a)         All Franchise Agreement in effect as of
the Closing Date are identified on EXHIBIT 5-28 and Borrower, in connection with
the monthly reporting required under Section 9-6(a)(ii) below shall identify any
anticipated future Franchise Agreements and any newly executed Franchise
Agreements and shall describe the termination of any Franchise Agreements.

                           (b)        Except at set forth on EXHIBIT 5-28,
Borrowers and as of the Closing Date any other parties to any Franchise
Agreements are in compliance with all provisions of such agreements and all
Requirements of Law relating thereto.

 

                           (c)         Lender’s exercise of any of it rights
under this Agreement and in accordance Article 11 and the UCC, including without
limitation, the conduct of any going out of business or similar sales hereof
shall not violate any provision of any Franchise Agreement.

                           (d)        All payments made to PWFI or any other
Borrower under the Franchise Agreements shall be deposited into a DDA and wired
to the Blocked Account in accordance with Article 7 hereof.

ARTICLE 6 - USE AND COLLECTION OF COLLATERAL

             6-1.       Use of Inventory Collateral.

                           (a)         No Borrower shall not engage in any sale
of the Inventory other than for fair consideration in the conduct of its
business in the ordinary course and shall not engage in sales or other
dispositions to creditors; sales or other dispositions in bulk; and any use of
any of the Inventory in breach of any provision of this Agreement.

                           (b)        No sale of Inventory shall be on
consignment, approval, or under any other circumstances such that, with the
exception of a Borrower’s customary return policy applicable to the return of
Inventory purchased by such Borrower’s retail customers in the ordinary course,
such Inventory may be returned to such Borrower without the consent of the
Lender.

             6-2.       Inventory Quality.  All Inventory now owned or hereafter
acquired by the Borrowers is and will be of good and merchantable quality and
free from defects (other than defects within customary trade tolerances).

             6-3.       Adjustments and Allowances.  Any Borrower may grant such
allowances or other adjustments to such Borrower’s Account Debtors (exclusive of
extending the time for payment of any Account or Account Receivable, which shall
not be done without first obtaining the Lender’s prior written consent in each
instance except up to forty-five (45) days in the ordinary course for Accounts
other than Accounts of Credit Card Processors) as such Borrower may reasonably
deem to accord with sound business practice, provided, however, the authority
granted the Borrowers pursuant to this Section 6-3 may be limited or terminated
by the Lender at any time in the Lender’s discretion.

             6-4.       Validity of Accounts.

                           (a)         The amount of each Account shown on the
books, records, and invoices of each Borrower represented as owing by each
Account Debtor is and will be the correct amount actually owing by such Account
Debtor, except for minor adjustments in the ordinary course with respect to
Accounts other than Accounts owed by Credit Card Processors, and shall have been
fully earned by performance by such Borrower.

 

                           (b)        No Borrower has any Knowledge of any
impairment of the validity or collectibility of any of any Accounts and shall
notify the Lender of any such fact immediately after any Borrower becomes aware
of any such impairment.

                           (c)         No Borrower shall post any bond to secure
such Borrower’s performance under any agreement to which such Borrower is a
party nor cause any surety, guarantor, or other third party obligee to become
liable to perform any obligation of such Borrower (other than to the Lender, or
under any L/C issued in accordance herewith, and the Richfield L/C’s) in the
event of the Borrower’s failure so to perform.

             6-5.       Notification to Account Debtors.  The Lender shall have
the right at any time (whether or not an Event of Default has occurred) to
notify any of the Borrower’s Account Debtors to make payment directly to the
Lender and to collect all amounts due on account of the Collateral.

ARTICLE 7 - CASH MANAGEMENT

             7-1.       Depository Accounts.

                           (a)         Annexed hereto as EXHIBIT 7-1 is a
Schedule of all present DDA’s, which Schedule includes, with respect to each
depository (i) the name and address of that depository; (ii) the account
number(s) of the account(s) maintained with such depository; (iii) a contact
Person at such depository; and (iv) the telephone number of the contact Person.

                           (b)        Each Borrower shall, as a condition to the
effectiveness of this Agreement:

                                        (i)          Establish an account in the
name of, for the benefit of and under the control of, Lender into which all
Receipts shall be deposited in accordance with this Article 7 (the “Blocked
Account”);

                                        (ii)         Cause Bank of America to
enter in a control agreement for Lender’s benefit reasonably satisfactory to
Lender with respect to the Bank of America DDA.

                                        (ii)         Deliver to Lender proof of
the mailing, to each depository institution with which any DDA is maintained
(other than the Funding Account or any Local DDA) of notification (in form
satisfactory to the Lender) of the Lender’s interest in such DDA.  In the event
that Agent or any Borrower shall receive notice that any depository at which a
DDA is maintained on the date hereof, or is subsequently established as
contemplated under paragraph (c) below,  refuses to accept and comply with the
notifications delivered by such Borrower to such depository institution of the
Lender’s interest in such DDA, such Borrower will immediately close all DDAs
maintained with such depository institution and establish new DDAs with
depository institutions which accept and agree to such notifications.

                                        (iii)        Deliver to Lender an
agreement (in form satisfactory to the Lender) with any depository institution
at which a Blocked Account is maintained.

 

                           (c)         The Borrower will not establish any DDA
hereafter (other than a Local DDA) unless Borrower, contemporaneous with such
establishment, the Borrower delivers to the Lender proof of mailing to any such
institution, a notification (in form satisfactory to the Lender) of the Lender’s
interest in such DDA.

                           (d)        The Borrower will establish and maintain
separate accounts exclusively for purposes of payroll and payroll tax deposits
and payments.

                           (e)         The contents of each DDA constitutes
Collateral and Proceeds of Collateral.

             7-2.       Credit Card Receipts.

                           (a)         Annexed hereto as EXHIBIT 7-2, is a
Schedule which describes all Credit Card Processors, which term shall include
any “instant credit” providers and any other arrangements to which any Borrower
is a party with respect to the payment to such Borrower of the proceeds of all
credit card charges for sales by such Borrower.

                           (b)        The Borrowers shall deliver to the Lender
the written acknowledgment and consent of each of the Credit Card Processors to
a notice in form satisfactory to the Lender, which notice provides that payment
of all credit card charges submitted by each Borrower to that Credit Card
Processor payable to such Borrower by such Credit Card Processor shall be
directed to the Blocked Account.  Each Borrower shall not change such direction
or designation except upon and with the prior written consent of the Lender.

             7-3.       The Concentration Account, the Blocked Account and the
Funding Accounts.

                           (a)         The following accounts have been or will
be established (and are so referred to herein):

                                        (i)          The “Concentration
Account”: An account owned and established by the Lender with The Chase
Manhattan Bank, N.A.

                                        (ii)         The “Funding Account”: A
Deposit Account established by the Borrowers with the institution identified on
Exhibit 7-6 and into which the sole deposits shall be surpluses in accordance
with Section 7-1(b) hereof or Advances made by Lender hereunder.

                                        (iii)        The Blocked Account
established by the Borrowers with Wells Fargo Bank, NA, which also includes
certain sub-accounts, all of which are subject to a control agreement in favor
of Lender.

                           (b)        The contents of all DDA’s, Deposit
Accounts and the Blocked Account constitute Collateral and Proceeds of
Collateral.

 

                           (c)         The Borrowers shall pay all fees and
charges of, and maintain such impressed balances as may be required by the
Lender or by any bank in which any account is opened as required hereby (even if
such account is opened by the Lender).

             7-4.       Proceeds and Collection of Accounts.

                           (a)         All Receipts constitute Collateral and
proceeds of Collateral and shall be held in trust by the Borrowers for the
Lender; shall not be commingled with any of the Borrowers’ other funds; and
shall be deposited and/or transferred only to the Blocked Account.

                           (b)        The Borrowers shall cause the ACH or wire
transfer to the Blocked Account, of:

                                        (i)          No less frequently than
daily (and whether or not there is then an outstanding balance in the Loan
Account), the then contents of each DDA (other than (A) any Local DDA (B) the
Funding Account and (C) the Bank of America DDA), each such transfer to be net
of any minimum balance, not to exceed (so long as there are no DDA’s other than
those listed on Exhibit 7-1) Three Thousand ($3,000) Dollars in collected 
funds, as may be required to be maintained in the subject DDA by the bank at
which such DDA is maintained and the proceeds of all credit card charges, then
payable, not otherwise provided for pursuant hereto.

                                        (ii)         No less frequently than
every Tuesday and Friday (and whether or not there is then an outstanding
balance in the Loan Account), the then contents of the Bank of America DDA.

Telephone or email advice (and if requested by Lender confirmed by written
notice) shall be provided to the Lender on each Banking Day on which any such
transfer is made.

                           (c)         Whether or not any Liabilities are then
outstanding, the Borrowers shall cause the ACH or wire transfer to the
Concentration Account, no less frequently than daily, of the entire previous
day’s closing collected balance of the Blocked Account.

                           (d)        In the event that, notwithstanding the
provisions of this Section 7-4, any Borrower receives or otherwise has dominion
and control of any Receipts, or any proceeds or collections of any Collateral,
such Receipts, proceeds, and collections shall be held in trust by the Borrower
for the Lender and shall not be commingled with any of any Borrower’s other
funds or deposited in any account of any Borrower other than as instructed by
the Lender.

             7-5.       Payment of Liabilities.

                           (a)         On each Banking Day, upon receipt by
Lender, the Lender shall apply towards the Liabilities, the then collected
balance of the Concentration Account (net of fees charged, and of such impressed
balances as may be required by the bank at which the Concentration Account is
maintained), provided, however, for purposes of the calculation of interest on
the unpaid principal balance of the Loan Account, such payment shall be deemed
to have been made one (1) Banking Days after such transfer.

 

                           (b)        The Lender shall transfer to the Funding
Account any surplus in excess of the Liabilities in the Concentration Account
(attributable to Borrowers) remaining after the application towards the
Liabilities referred to in Section 7-5(a), above (less those amounts which are
to be netted out, as provided therein) provided, however, in the event that both
(i) a Suspension Event has occurred and (ii) one or more L/C’s are then
outstanding, the Lender may establish a funded reserve of up to one hundred ten
(110%) percent of the aggregate Stated Amounts of such L/C’s.

             7-6.       The Funding Account.  All checks shall be drawn by any
Borrowers upon and any other disbursements made by any Borrower shall be solely
from the Funding Account or any of the disbursement accounts identified on
EXHIBIT 7-6 hereto, which accounts shall be funded solely from the Funding
Account.

             7-7.       Capital Infusions, Etc.  The proceeds of any investment
in any Borrower from any source, including without limitation, proceeds of the
issuance or sale of any capital stock, debt or debt instruments, shall be
deposited by the purchaser thereof directly into the Blocked Account.  In
addition, any funds received by any Borrower other than from ordinary business
operations, including, without limitation, proceeds or payments under any
contracts for liquidation of any Collateral, tax refunds, insurance or
condemnation proceeds or damage awards, shall be deposited directly into the
Blocked Account.

 

ARTICLE 8 - LENDER AS BORROWER’S ATTORNEY-IN-FACT

             8-1.       Appointment as Attorney-In-Fact.  Each Borrower hereby
irrevocably constitutes and appoints the Lender as such Borrower’s true and
lawful attorney, with full power of substitution, to convert the Collateral into
cash at the sole risk, cost, and expense of the Borrower, but for the sole
benefit of the Lender. The rights and powers granted the Lender by this
appointment include but are not limited to the right and power to:

                           (a)         Prosecute, defend, compromise, or release
any action relating to the Collateral.

                           (b)        Sign change of address forms to change the
address to which the Borrower’s mail is to be sent to such address as the Lender
shall designate; receive and open the Borrower’s mail; remove any Receivables
Collateral and Proceeds of Collateral therefrom and turn over the balance of
such mail either to the Borrower or to any trustee in bankruptcy, receiver,
assignee for the benefit of creditors of any Borrower, or other legal
representative of such Borrower whom the Lender determines to be the appropriate
Person to whom to so turn over such mail.

                           (c)         Endorse the name of any Borrower in favor
of the Lender upon any and all checks, drafts, notes, acceptances, or other
items or instruments; sign and endorse the name of any Borrower on, and receive
as secured party, any of the Collateral, any invoices, schedules of Collateral,
freight or express receipts, or bills of lading, storage receipts, warehouse
receipts, or other documents of title respectively relating to the Collateral.

                           (d)        Sign the name of any Borrower on any
notice to such Borrower’s Account Debtors or verification of the Receivables
Collateral; sign any Borrower’s name on any Proof of Claim in Bankruptcy against
Account Debtors, and on notices of lien, claims of mechanic’s liens, or
assignments or releases of mechanic’s liens securing the Accounts.

                           (e)         Take all such action as may be necessary
to obtain the payment of any letter of credit and/or banker’s acceptance of
which the Borrower is a beneficiary.

                           (f)         Repair, manufacture, assemble, complete,
package, deliver, alter or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any customer of the Borrower.

                           (g)        Use, license or transfer any or all
General Intangibles of any Borrower.

Notwithstanding anything to the contrary, Lender agrees not to exercise any such
rights unless an Event of Default which has not been remedied within any grace
period expressly provided herein or otherwise waived in writing by Lender.

 

             8-2.       No Obligation to Act.  The Lender shall not be obligated
to do any of the acts or to exercise any of the powers authorized by Section 8-1
herein, but if the Lender elects to do any such act or to exercise any of such
powers, it shall not be accountable for more than it actually receives as a
result of such exercise of power, and shall not be responsible to any Borrower
for any act or omission to act except for any act or omission to act as to which
there is a final determination made in a judicial proceeding (in which
proceeding the Lender has had an opportunity to be heard) which determination
includes a specific finding that the subject act or omission to act had been
grossly negligent or in actual bad faith.

ARTICLE 9 - FINANCIAL AND OTHER REPORTING REQUIREMENTS/FINANCIAL COVENANTS

             9-1.       Maintain Records.  The Borrowers shall:

                           (a)         At all times, keep proper books of
account, in which full, true, and accurate entries shall be made of all of any
Borrower’s transactions, all in accordance with GAAP applied consistently with
prior periods to fairly reflect the financial condition of the Borrowers at the
close of, and its results of operations for, the periods in question.

                           (b)        Timely provide the Lender with those
financial reports, statements, and schedules required by this Article 9 or
otherwise, each of which reports, statements and schedules shall be prepared, to
the extent applicable, in accordance with GAAP, except for the absence of
footnotes and year end adjustments with respect to interim financial statements,
applied consistently with prior periods to fairly reflect the financial
condition of any Borrower at the close of, and its results of operations for,
the period(s) covered therein.

                           (c)         At all times, keep accurate current
records of the Collateral including, without limitation, accurate current stock,
cost, and sales records of its Inventory, accurately and sufficiently itemizing
and describing the kinds, types, and quantities of Inventory and the cost and
selling prices thereof.

                           (d)        At all times, retain independent certified
public accountants who are reasonably satisfactory to the Lender and shall cause
Borrower’s audit committee to instruct such accountants to fully cooperate with,
and be available to, the Lender to discuss any Borrower’s financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such accountants, as may be raised by the Lender.

                           (e)         Not change any Borrower’s fiscal year.

                           (f)         Not change any Borrower’s taxpayer
identification number.

 

             9-2.       Access to Records.

                           (a)         The Borrowers shall accord the Lender and
the Lender’s representatives with access from time to time as the Lender and
such representatives may require to all properties owned by or over which any
Borrower has control. The Lender and the Lender’s representatives shall have the
right, and the Borrowers will permit the Lender and such representatives from
time to time as the Lender and such representatives may request, to examine,
inspect, copy, and make extracts from any and all of the Borrowers’ books,
records, electronically stored data, papers, and files. The Borrowers shall make
all of the Borrowers’ copying facilities available to the Lender.  Lender shall
use commercially reasonable efforts to maintain the confidentiality of any of
Borrowers’ confidential information, but shall be free to share any information
with its agents, counsel representatives, successors and assigns in connection
with the administration and monitoring of the of the Revolving Credit and this
Agreement and any exercise of it remedies under this Agreement.

                           (b)        The Borrowers hereby authorize the Lender
and the Lender’s representatives to:

                                        (i)          Inspect, copy, duplicate,
review, cause to be reduced to hard copy, run off, draw off, and otherwise use
any and all computer or electronically stored information or data which relates
to the Borrowers, or any service bureau, contractor, accountant, or other
Person, and directs any such service bureau, contractor, accountant, or other
Person fully to cooperate with the Lender and the Lender’s representatives with
respect thereto.

                                        (ii)         Verify at any time the
Collateral or any portion thereof, including verification with Account Debtors,
and/or with the Borrowers’ computer billing companies, collection agencies, and
accountants and to sign the name of any Borrower on any notice to the Borrowers’
Account Debtors or verification of the Collateral.

             9-3.       Immediate Notice to Lender.

                           (a)         The Borrowers shall provide the Lender
with written notice immediately upon the occurrence of any of the following
events, which written notice shall be with reasonable particularity as to the
facts and circumstances in respect of which such notice is being given:

                                        (i)          Any change in the
Borrowers’ Executive Officers and directors.

                                        (ii)         The completion of any
physical count of any Borrower’s Inventory (together with a copy of the
certified or such other results as may then be available thereof).

                                        (iii)        Except in the ordinary
course of business, any ceasing of the any Borrower’s making of payment to any
of its creditors (including the ceasing of the making of such payments on
account of a dispute with the subject creditor).

 

                                        (iv)       Any failure by any Borrower
to pay rent at any of the Borrowers’ locations, which failure continues for more
than three (3) days following the day on which such rent first came due.  If any
Borrower has any dispute with any Landlord with respect to rent payable or other
matters, such Borrower shall give Lender written notice of said dispute.

                                        (v)        Any failure by any Borrower
to pay trade liabilities or other expense liabilities in accordance with their
past business practices.

                                        (vi)       Any material change in the
business, operations, or financial affairs of any Borrower.

                                        (vii)      The occurrence of any
Suspension Event or Event of Default.

                                        (viii)     Any intention on the part of
any Borrower to discharge the Borrowers’ present independent accountants or any
withdrawal or resignation by such independent accountants from their acting in
such capacity (as to which, see Subsection 9-1(d)).

                                        (ix)        Any litigation which, if
determined adversely to any Borrower, might have a material adverse effect on
the financial condition of such Borrower.

                                        (x)         The reduction by any of any
Borrower’s material vendors in the amount of trade credit or terms provided by
such vendor to such Borrower on the date of execution hereof.

                                        (xi)        The engagement or employment
by Borrower of any bankruptcy, restructuring or “turn-around” professionals.

                                        (xii)       Any default by any party to
or any Borrower’s receipt of  any notice or threat of cancellation of any
agreement described on EXHIBITS 5-6, 5-8, 5-9  and 5-28 (as the same may be
revised from time to time in accordance herewith).

                                        (xiii)      Any examination of any
Borrower by any taxing authority and the existence of any issue which reasonably
could be expected to result in the assertion of a deficiency for any fiscal year
open for examination, assessment, or claim by the Internal Revenue Service.

                           (b)        The Borrowers shall:

                                        (i)          Provide the Lender, when so
distributed, with copies of any materials distributed to the shareholders of the
Borrowers (qua such shareholders).

                                        (ii)         Add the Lender as an
addressee on all mailing lists maintained by or for the Borrowers.

 

                                        (iii)        At the request of the
Lender, from time to time, provide the Lender with copies of all advertising
(including copies of all print advertising and duplicate tapes of all video and
radio such advertising).

                                        (iv)       Provide the Lender, when
received by the Borrowers, with a copy of any management letter or similar
communications from any accountant of the Borrowers.

             9-4.       Borrowing Base Certificate.  Paper Warehouse shall
provide the Lender, daily, with a Borrowing Base Certificate (in the form of
EXHIBIT 9-4 annexed hereto, as such form may be revised from time to time by the
Lender). Such Certificate may be sent to the Lender by facsimile transmission,
provided that the original thereof is forwarded to the Lender on the date of
such transmission at its request.  No adjustments to the Borrowing Base
Certificate may be made without support documentation and such other
documentation as may be requested by Lender from time to time.

             9-5.       Weekly Reports.  Weekly, not later than Wednesday for
the immediately preceding fiscal week:

                           See EXHIBIT 9-R.

In the event that Availability equals Two Hundred Fifty Thousand ($250,000)
Dollars or less for seven (7) consecutive days, then Borrowers shall provide
Lender with weekly cash flow reports in form and content satisfactory to Lender.

             9-6.       Monthly Reports.

                           (a)         Monthly, the Borrowers shall provide the
Lender with original counterparts of (each in such form as the Lender from time
to time may specify):

                                        (i)          Within fifteen (15) days of
the end of the previous month:

                                                     See EXHIBIT 9-R

                                        (ii)         Within thirty (30) days of
the end of the previous month:

                                                     See EXHIBIT 9-R

                           (b)        For purposes of Section 9-6(a)(i), above,
the first “previous month” in respect of which the items required by that
Section shall be provided shall be September and for purposes of Section
9-6(a)(ii), above, the first “previous month” in respect of which the items
required by that Section shall be provided shall be September.  For purposes of
this section, reports for the month of August shall be due no later than thirty
(30) days after the execution of this Agreement.

 

             9-7.       Annual Reports.

                           (a)         In addition to the monthly reports
required under Article 9-6, annually, within ninety (90) days following the end
of the Borrowers’ fiscal year, the Borrowers shall furnish the Lender with an
original signed counterpart of the Borrowers’ annual financial statement, which
statement shall have been prepared by, and bearing the unqualified opinion of,
the Borrowers’ independent certified public accountants (i.e. said statement
shall be “certified” by such accountants). Such annual statement shall include,
at a minimum (with comparative information for the then prior fiscal year) a
balance sheet, income statement, statement of changes in shareholders’ equity,
and cash flows.

                           (b)        Each annual statement shall be accompanied
by such accountant’s certificate indicating that to the best knowledge of such
accountant, no event has occurred which is or which, solely with the passage of
time or the giving of notice (or both) would be, an Event of Default.

                           (c)         Borrowers shall provide interim draft
annual financial statements (inclusive of subsequent periods, until year-end
statements are delivered) within forty-five (45) days of each year end.

             9-8.       Officers’ Certificates.  The Borrower shall cause the
Borrower’s President and Chief Financial Officer respectively to provide such
Person’s Certificate with those monthly, and annual statements to be furnished
pursuant to this Agreement, which Certificate shall:

                           (a)         Indicate that the subject statement was
prepared in accordance with GAAP, except for the absence of footnotes and year
end adjustments with respect to interim financial statements, consistently
applied, and presents fairly the financial condition of the Borrowers at the
close of, and the results of the Borrowers’ operations and cash flows for, the
period(s) covered, subject, however (with the exception of the Certificate which
accompanies such annual statement) to usual year end adjustments.

                           (b)        Indicate either that (i) no Suspension
Event has occurred or (ii) if such an event has occurred, its nature (in
reasonable detail) and the steps (if any) being taken or contemplated by the
Borrower to be taken on account thereof.

                           (c)         Include calculations concerning each
Borrower’s compliance (or failure to comply) at the date of the subject
statement with each of the financial performance covenants included in Section
9-11 (and Exhibit  9-11), below.

                           (d)        Indicate that all taxes) have or have not
been paid, and with respect to taxes not paid, broken down by type and taxing
authority.

                           (e)         Indicate that all rent and additional
rent due pursuant to any store lease have or have not been paid and with respect
to rent and additional rent not paid, broken down by store location.

 

             9-9.       Inventories, Appraisals, and Audits.

                           (a)         The Lender, at the expense of the
Borrowers, may participate in and/or observe each physical count and/or
inventory of so much of the Collateral as consists of Inventory which is
undertaken on behalf of any  Borrower.

                           (b)        Upon the Lender’s request from time to
time, the Borrowers shall obtain, or shall permit the Lender to obtain (in all
events, at the Borrowers’ expense) financial or SKU based physical counts and/or
inventories of the Collateral, conducted by such inventory takers as are
satisfactory to the Lender and following such methodology as may be required by
the Lender, each of which physical counts and/or financial or SKU based
inventories shall be observed by the Borrowers’ accountants. The Lender will
require the Borrowers to conduct one (1) such count and/or inventory during each
twelve (12) month period during which this Agreement is in effect and to
provided Lender with the results of any SKU, cycle or any other internal counts
or inventories, but after the occurrence of any Event of Default, Lender, in its
discretion, may require Borrowers, at Borrowers’ expense, to undertake
additional such counts or inventories during such period.  The draft or
unaudited results of all inventories or counts shall be furnished to Lender
immediately thereafter and final, reconciled results within as soon as
practicable thereafter but in no event later then than ten (10) Banking Days of
the taking of such inventories or counts.  The Borrowers agree that the Lender
is entitled to request and receive directly from the inventory taker the
unaudited or draft results of any such inventory or audit.

                           (c)         Upon the Lender’s request from time to
time, the Borrowers shall permit the Lender to obtain appraisals conducted by
such appraisers as are satisfactory to the Lender two (2) of which such
appraisals and one “desktop update” thereof during each calendar year of the
term of this Agreement shall be at Borrower’s expense, and any additional
appraisals may be conducted at any time in Lender’s discretion at Lender’s
expense, provided that after the occurrence of any Event of Default, any such
additional appraisals shall also be at Borrowers’ expense.

                           (d)        The Lender contemplates conducting three
(3) commercial finance audits (in each event, at the Borrower’s expense) of the
Borrowers’ books and records during any twelve (12) month period during which
this Agreement is in effect, but after the occurrence of any Event of Default,
Lender in its discretion, may, at Borrowers’ expense, undertake additional such
audits during such period.

                           (e)         The Lender from time to time (in all
events, at the Borrowers’ expense) may undertake “mystery shopping” (so-called)
visits to all or any of the Borrowers’ business premises.  The Lender shall
provide the Borrowers with a copy of any non-company confidential results of
such mystery shopping upon a Borrower’s written request.

 

             9-10.     Additional Financial Information.

                           (a)         In addition to all other information
required to be provided pursuant to this Article 9, the Borrowers promptly shall
provide the Lender with such other and additional information concerning the
Borrowers, the Collateral, the operation of the Borrowers’ businesses, and the
Borrowers’ financial condition, including original counterparts of financial
reports and statements, as the Lender may from time to time request from the
Borrowers.

                           (b)        The Borrowers have provided the Lender
with their current Business Plan, a copy of which is annexed hereto as EXHIBIT
9-10.  The Borrowers may provide the Lender, from time to time hereafter, with
updated Business Plans. In all events, the Borrowers, not later than forty five
(45) days prior to the end of each of the Borrowers’ fiscal years, shall furnish
the Lender with an updated and extended Business Plan which shall go out at
least through the end of the then next fiscal year and the final Business Plan
within fifteen (15) days prior to the end of Borrowers’ fiscal year. In each
event, such updated and extended Business Plans shall be prepared pursuant to a
methodology and shall include such assumptions as are satisfactory to the
Lender.   Routinely throughout the year, the Lender, following the receipt of
any of such revised forecast which reflects material adverse business
performance, may, but shall not be under any obligation to, revise the financial
performance covenants included on EXHIBIT 9-11, annexed hereto.

             9-11.     Financial Performance and Inventory Covenants..  The
Borrowers shall observe and comply with those financial performance and
inventory covenants set forth on EXHIBIT 9-11 annexed hereto.

             9-12.     Electronic Reporting..  At Lender’s option all
information and reports required to be supplied to Lender by Borrowers shall be
transmitted electronically, to the extent of Borrowers’ ability, pursuant to an
electronic transmitting reporting system and shall be in a record layout format
designated by Lender from time to time.

ARTICLE 10 - EVENTS OF DEFAULT

             The occurrence of any event described in this Article 10
respectively, shall constitute an “Event of Default” herein. Upon the occurrence
of any Event of Default described in Section 10-11, any and all Liabilities
shall become due and payable without any further act on the part of the Lender.
Upon the occurrence of any other Event of Default which has not been remedied
within any grace period expressly provided herein or otherwise waived in writing
by Lender, any and all Liabilities shall become immediately due and payable, at
the option of the Lender and without notice or demand. The occurrence of any
Event of Default which has not been remedied within any grace period expressly
provided herein or otherwise waived in writing by Lender shall also constitute,
without notice or demand, a default under all other agreements between the
Lender and the Borrowers and instruments and papers given the Lender by the
Borrowers, whether such agreements, instruments, or papers now exist or
hereafter arise.

             10-1.     Failure to Pay Revolving Credit (No Grace Period).  The
failure by any Borrower to pay any amount when due under the Revolving Credit.

 

             10-2.     Failure To Make Other Payments (No Grace Period).  The
failure by any Borrower to pay when due (or upon demand, if payable on demand)
any payment Liability other than under the Revolving Credit.

             10-3.     Failure to Comply with Cash Management and
Financial/Inventory Covenants  (No Grace Period).  The failure by any  Borrower
to promptly, punctually, faithfully and timely perform, discharge, or comply
with any covenant included in Article 7 and Section 9-11 hereof.

             10-4.     Failure to Perform Covenant or Liability (Grace Period). 
The failure by the any Borrower to promptly, punctually and faithfully perform,
or observe any term, covenant or agreement on its part to be performed or
observed pursuant to any of the provisions of this Agreement, other than those
described in Sections 10-1, 10-2 or 10-3, and in sections 10-5 through 10-19
below, which is not remedied within the Grace Period described below which
period shall commence on the earlier of (i) notice thereof by Lender to
Borrower, or (ii) the date any Borrower was required to give notice to Lender
pursuant to Section 9-3(a)(vii) hereof:

5-4 Location of Collateral/Leases three  (3) Banking Days 5-5 Title to Assets
ten (10) Banking Days 5-6 Indebtedness ten (10) Banking Days 5-7 Insurance
Policies ten (10) Banking Days 5-12 (d) Pay Taxes ten (10) Banking Days 9-4 to
9-8 Financial Reporting Three (3) Banking Days All others   ten (10) Banking
Days

             10-5.     Misrepresentation (No Grace Period).  The determination
by the Lender that any representation or warranty at any time made by any
Borrower to the Lender was not true or complete in all material respects when
given.

             10-6.     Acceleration of Other Debt; Breach of Lease.  The
occurrence of any event, subject to any applicable cure or grace periods, such
that any material Indebtedness of any Borrower to any creditor other than the
Lender could be accelerated or, without the consent of any Borrower, any Lease
could be terminated (whether or not the subject creditor or lessor takes any
action on account of such occurrence).

             10-7.     Default Under Other Agreements.   Subject to any
applicable grace period the occurrence of any breach or default under any
agreement between the Lender and any Borrower or instrument or paper given the
Lender by any Borrower, whether such agreement, instrument, or paper now exists
or hereafter arises (notwithstanding that the Lender may not have exercised its
rights upon default under any such other agreement, instrument or paper).

             10-8.     Casualty Loss; Non-Ordinary Course Sales (No Grace
Period).  The occurrence of any (a) uninsured loss, theft, damage, or
destruction of or to any material portion of the Collateral, or (b) sale,
without Lender’s consent, (other than sales otherwise expressly permitted
hereby) of any material portion of the Collateral.

 

             10-9.     Judgment; Restraint of Business  (No Grace Period).

                           (a)         The service of process upon the Lender or
any Participant seeking to attach, by trustee, mesne, or other process, any of
any of any Borrower’s funds on deposit with, or assets of any Borrower in the
possession of, the Lender or such Participant.

                           (b)        The entry of any judgment against any
Borrower, which judgment is in excess of $50,000 and is not satisfied (if a
money judgment) or appealed from (with execution or similar process stayed)
within fifteen  (15) days of its entry.

                           (c)         The entry of any order or the imposition
of any other process having the force of law, the effect of which is which order
or process or attachment is not vacated, dismissed or otherwise terminated
within three (3) Business Days.

             10-10.   Business Failure (Grace Period if initiated against any
Borrower).  Any act by, against, or relating to any Borrower, or its property or
assets, which act constitutes the application for, consent to, or sufferance of
the appointment of a receiver, trustee, or other Person, pursuant to court
action or otherwise, over all, or any part of the Borrower’s property; the
granting of any trust mortgage or execution of an assignment for the benefit of
the creditors of any Borrower, or the occurrence of any other voluntary or
involuntary liquidation or extension of debt agreement for the Borrower; or the
offering by or entering into by any Borrower of any composition, extension, or
any other arrangement seeking relief from or extension of the debts of any
Borrower, or the initiation of any other judicial or non-judicial proceeding or
agreement by, against, or including such Borrower which seeks or intends to
accomplish a reorganization or arrangement with creditors; any which if
initiated against (but not by) any Borrower, is not dismissed within thirty (30)
days, provided however, Lender shall have no obligation to make any Advances
hereunder during such thirty (30) day period.

             10-11.   Bankruptcy (No Grace Period).  The failure by any of the
Borrowers to generally pay its debts as they mature; the filing of any
complaint, application, or petition by or against any Borrower initiating any
matter in which such Borrower is or may be granted any relief from the debts of
such Borrower pursuant to the Bankruptcy Code or any other insolvency statute or
procedure.

             10-12.   Insecurity (No Grace Period).  The occurrence of any event
or circumstance with respect to any Borrower such that Lender shall believe in
good faith that the prospect of payment of all or any part of the Liabilities or
the performance by the Borrower under this Agreement or any other agreement
between the Lender and the Borrower is impaired.

             10-13.   Default by Guarantor or Related Entity.  The occurrence of
any of the foregoing Events of Default (and subject to any applicable Grace
Period) with respect to any guarantor of the Liabilities, or the occurrence of
any of the foregoing Events of Default with respect to any parent (if the
Borrower is a corporation), subsidiary, or Related Entity, as if such guarantor,
parent, or Related Entity were the “Borrower” described therein.

 

             10-14.   Indictment - Forfeiture (Grace Period).  The indictment
of, or institution of any legal process or proceeding against, any of the
Borrowers, any Executive Officer or any guarantor of the Liabilities under any
federal, state, municipal, and other civil or criminal statute, rule,
regulation, order, or other requirement having the force of law where the
relief, penalties, or remedies sought or available include the forfeiture of any
property of the Borrowers and/or the imposition of any stay or other order, the
effect of which could be to restrain in any material way the conduct by any of
the Borrower of its business in the ordinary course which order or process or
attachment is not vacated, dismissed or otherwise terminated within three (3)
Business Days.

             10-15.   Termination of Guaranty.  Intentionally deleted.

             10-16.   Challenge to Loan Documents (No Grace Period).

                           (a)         Any challenge by or on behalf of the
Borrowers or any guarantor of the Liabilities to the validity of any Loan
Document or the applicability or enforceability of any Loan Document strictly in
accordance with the subject Loan Document’s terms or which seeks to void, avoid,
limit, or otherwise adversely affect any security interest created by or in any
Loan Document or any payment made pursuant thereto.

                           (b)        Any determination by any court or any
other judicial or government authority that any Loan Document is not enforceable
strictly in accordance with the subject Loan Document’s terms or which voids,
avoids, limits, or otherwise adversely affects any security interest created by
any Loan Document or any payment made pursuant thereto.

             10-17.   Executive Management (Grace Period).  The death, long-term
disability, or other failure of any Executive Officer at any time to exercise
that authority and discharge those management responsibilities with respect to
any Borrower as are exercised and discharged by such Person at the execution of
this Agreement, which Executive Officer has not been replaced by another Person
reasonably acceptable to Lender within thirty (30) days of such failure of any
Executive Officer to serve.

             10-18.   Change in Control (No Grace Period).  The occurrence of
any Change in Control.

             10-19.   Material Adverse Change (No Grace Period).  If there is a
Material Adverse Change.

ARTICLE 11 - RIGHTS AND REMEDIES UPON DEFAULT

             In addition to all of the rights, remedies, powers, privileges, and
discretions which the Lender is provided prior to the occurrence of an Event of
Default, the Lender shall have the following rights and remedies upon the
occurrence of any Event of Default which has not been remedied within any grace
period expressly provided herein or otherwise waived in writing by Lender and at
any time thereafter. No stay which otherwise might be imposed pursuant to the
Bankruptcy Code or otherwise shall stay, limit, prevent, hinder, delay,
restrict, or otherwise prevent the Lender’s exercise of any of such rights and
remedies.

 

             11-1.     Rights of Enforcement. The Lender shall have all of the
rights and remedies of a secured party upon default under the UCC, in addition
to which the Lender shall have all and each of the following rights and
remedies:

                           (a)         To collect the Receivables Collateral
with or without the taking of possession of any of the Collateral.

                           (b)        To take possession of all or any portion
of the Collateral.

                           (c)         To sell, lease, or otherwise dispose of
any or all of the Collateral, in its then condition or following such
preparation or processing as the Lender deems advisable and with or without the
taking of possession of any of the Collateral.

                           (d)        To conduct one or more going out of
business sales, strategic sales or other sales which include the sale or other
disposition of the Collateral.

                           (e)         To apply the Receivables Collateral or
the proceeds of the Collateral towards the Liabilities, but not necessarily in
complete satisfaction thereof, unless and until the Liabilities would thereby be
irrevocably paid.

                           (f)         To exercise all or any of the rights,
remedies, powers, privileges, and discretions under all or any of the Loan
Documents.

             11-2.     Sale of Collateral.

                           (a)         Any sale or other disposition of the
Collateral may be at public or private sale upon such terms and in such manner
as the Lender deems advisable, having due regard to compliance with any statute
or regulation which might affect, limit, or apply to the Lender’s disposition of
the Collateral.

                           (b)        The Lender, in the exercise of the
Lender’s rights and remedies upon default, may conduct one or more going out of
business sales, in the Lender’s own right or by one or more agents and
contractors. Such sale(s) may be conducted upon any premises owned, leased, or
occupied by the Borrowers. To the extent permitted by law, the Lender and any
such agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Lender or such agent or contractor). Any amounts realized from
the sale of such goods which constitute augmentations to the Inventory (net of
an allocable share of the costs and expenses incurred in their disposition)
shall be the sole property of the Lender or such agent or contractor and neither
the Borrowers nor any Person(s) claiming under or in right of the Borrowers
shall have any interest therein.

 

                           (c)         Unless the Collateral is perishable or
threatens to decline speedily in value, or is of a type customarily sold on a
recognized market (in which event the Lender shall provide the Borrowers with
such notice as may be practicable under the circumstances), the Lender shall
give the Borrowers at least five (5) days prior written notice of the date,
time, and place of any proposed public sale, and of the date after which any
private sale or other disposition of the Collateral may be made. The Borrowers
agree that such written notice shall satisfy all requirements for notice to the
Borrowers which are imposed under the UCC or other applicable law with respect
to the exercise of the Lender’s rights and remedies upon default.

                           (d)        The Lender may purchase the Collateral, or
any portion of it at any sale held under this Article.

                           (e)         The Lender shall apply the proceeds of
any exercise of the Lender’s Rights and Remedies under this Article 11 towards
the Liabilities in such manner.

             11-3.     Occupation of Business Location.  In connection with the
Lender’s exercise of the Lender’s rights under this Article 11, the Lender may
enter upon, occupy, and use any premises owned or occupied by any Borrower, and
may exclude any Borrower from such premises or portion thereof as may have been
so entered upon, occupied, or used by the Lender . The Lender shall not be
required to remove any of the Collateral from any such premises upon the
Lender’s taking possession thereof, and may render any Collateral unusable to
the Borrowers. In no event shall the Lender be liable to the Borrowers for use
or occupancy by the Lender of any premises pursuant to this Article 11, nor for
any charge (such as wages for the Borrowers’ employees and utilities) incurred
in connection with the Lender’s exercise of the Lender’s Rights and Remedies.

             11-4.     Grant of Nonexclusive License.  Each Borrower hereby
grants to the Lender a royalty free nonexclusive irrevocable license to use,
apply, and affix any trademark, tradename, logo, or the like in which the
Borrower now or hereafter has rights, such license being with respect to the
Lender’s exercise of the rights hereunder including, without limitation, in
connection with any completion of the manufacture of Inventory or sale or other
disposition of Inventory.

             11-5.     Assembly of Collateral.  The Lender may require the
Borrowers to assemble the Collateral and make it available to the Lender at the
Borrowers’ sole risk and expense at a place or places which are reasonably
convenient to both the Lender and Borrowers.

             11-6.     Rights and Remedies.  The rights, remedies, powers,
privileges, and discretions of the Lender hereunder (herein, the “Lender’s
Rights and Remedies”) shall be cumulative and not exclusive of any rights or
remedies which it would otherwise have. No delay or omission by the Lender in
exercising or enforcing any of the Lender’s Rights and Remedies shall operate
as, or constitute, a waiver thereof. No waiver by the Lender of any Event of
Default or of any default under any other agreement shall operate as a waiver of
any other default hereunder or under any other agreement. No single or partial
exercise of any of the Lender’s Rights or Remedies, and no express or implied
agreement or transaction of whatever nature entered into between the Lender and
any Person, at any time, shall preclude the other or further exercise of the
Lender’s Rights and Remedies. No waiver by the Lender of any of the Lender’s
Rights and Remedies on any one occasion shall be deemed a waiver on any
subsequent occasion, nor shall it be deemed a continuing waiver. All of the
Lender’s Rights and Remedies and all of the Lender’s rights, remedies, powers,
privileges, and discretions under any other agreement or transaction are
cumulative, and not alternative or exclusive, and may be exercised by the Lender
at such time or times and in such order of preference as the Lender in its sole
discretion may determine. The Lender’s Rights and Remedies may be exercised
without resort or regard to any other source of satisfaction of the Liabilities.

 

             11-7      Standards for Exercising Remedies.  To the extent that
applicable law imposes duties on Lender to exercise remedies in a commercially
reasonable manner, Borrowers acknowledge and agrees that it is not commercially
unreasonable for Lender (a) to fail to incur expenses reasonably deemed
significant by Lender to prepare Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (d) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same businesses as Borrowers, for expressions of
interest in acquiring  all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (h) to dispose of the
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure Lender against risks
of loss, collection or disposition of Collateral or to provide to Lender a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by Lender, to obtain the services of other
brokers, investment Lenders, consultants and other professionals to assist
Lender in the collection or disposition of any of the Collateral. Borrowers
acknowledge that the purpose of this section is to provide non-exhaustive
indications of what actions or omissions by Lender would not be commercially
unreasonable in Lender’s exercise of remedies against the Collateral and that
other actions or omissions by Lender shall not be deemed commercially
unreasonable solely on account of not being indicated in this section.  Without
limitation upon the foregoing, nothing contained in this section shall be
construed to grant any rights to Borrowers or to impose any duties on Lender
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this section.

 

ARTICLE 12 - NOTICES

             12-1.     Notice Addresses.  All notices, demands, and other
communications made in respect of this Agreement (other than a request for a
loan or advance or other financial accommodation under the Revolving Credit)
shall be made to the following addresses, each of which may be changed upon
seven (7) days written notice to all others given by certified mail, return
receipt requested:

If to the Lender: Wells Fargo Retail Finance LLC   One Boston Place, 18th Floor
  Boston, MA  02108   Attention: Andrew H. Moser, Senior Managing     Director
and Co-Chief Operating Officer   Tel.: (617) 854-7225   Fax: (617) 523-4032    
With a copy to: Ruberto, Israel & Weiner, P.C.   100 North Washington Street  
Boston, Massachusetts 02114   Attention: Mary Ellen Welch Rogers, Esq.   Tel.:
(617) 742-4200   Fax: (617) 742-2355     If to the Borrowers: Paper Warehouse,
Inc.   Paper Warehouse Franchise, Inc.   PartySmart.com, Inc.   7630 Excelsior
Boulevard   Minneapolis, MN  55426-4504   Attention: Cheryl W. Newell,     Chief
Financial Officer   Tel.: (952) 936-1000   Fax: (952) 936-9800     With a copy
to: Oppenheimer, Wolff & Donnelly LLP   45 South 7th Street, Suite 3300  
Minneapolis, MN   55402   Tel.: (612) 607-7396   Fax:  (612) 607-7100  
Attention: Christopher M. Scotti, Esq.

             12-2.     Notice Given.

                           (a)         Except as otherwise specifically provided
herein, notices shall be deemed made and correspondence received, as follows
(all times being local to the place of delivery or receipt):

                                        (i)          By mail: the sooner of when
actually received or three (3) days following deposit in the United States mail,
postage prepaid.

 

                                        (ii)         By recognized overnight
express delivery: the Banking Day following the day when sent.

                                        (iii)        By hand: If delivered on a
Banking Day after 9:00 A.M. at the location of the recipient and no later than
three (3) hours prior to the close of customary business hours of the recipient,
when delivered. Otherwise, at the opening of the then next Banking Day.

                                        (iv)       By facsimile transmission
(which must include a header indicating the party sending such transmission): If
sent on a Banking Day after 9:00 A.M. (at the location of the recipient) and no
later than Three (3) hours prior to the close of customary business hours of the
recipient, one (1) hour after being sent. Otherwise, at the opening of the then
next Banking Day.

                           (b)        Rejection or refusal to accept delivery
and inability to deliver because of a changed address or facsimile number for
which no due notice was given shall each be deemed receipt of the notice sent.

 

ARTICLE 13 - TERM

             13-1.     Termination of Revolving Credit.  This Agreement is, and
is intended to be, a continuing agreement and shall remain in full force and
effect for an initial term ending on the Maturity Date, and thereafter, at
Lender’s discretion, for successive twelve-month periods, each beginning on the
8th day of September (commencing 2004) of each year and ending on September 8th
of the following year (each such twelve-month period is hereinafter referred to
as a “renewal term”); provided, however, that either party may terminate this
Agreement as of the end of the initial term or any subsequent renewal term by
giving the other party notice to terminate in writing at least ninety (90) days
prior to the end of any such period whereupon at the end of such period all
Liabilities shall be due and payable in full without presentation, demand, or
further notice of any kind, whether or not all or any part of the Liabilities is
otherwise due and payable pursuant to the agreement or instrument evidencing
same.  Subject to Section 13-2 below, Borrower may pay the Liabilities in full
at any time prior to the Maturity Date.  Lender may terminate this Agreement
immediately and without notice upon the occurrence of an Event of Default which
has not been remedied within any grace period expressly provided herein or
otherwise waived in writing by Lender.  Notwithstanding the foregoing or
anything in this Agreement or elsewhere to the contrary, the security interest,
Lender’s rights and remedies hereunder and Borrower’s obligations and
liabilities hereunder shall survive any termination of this Agreement and shall
remain in full force and effect until all of the Liabilities outstanding, or
contracted or committed for (whether or not outstanding), before the receipt of
such notice by Lender, and any extensions or renewals thereof (whether made
before or after receipt of such notice), together with interest accruing thereon
after such notice, shall be finally and irrevocably paid in full.  No Collateral
shall be released or financing statement terminated until such final and
irrevocable payment in full of the Liabilities, as described in the preceding
sentence.

             13-2.     Effect of Termination.  Upon the termination of Revolving
Credit, the Borrowers shall pay the Lender (whether or not then due), in
immediately available funds, all then Liabilities including, without limitation:
the entire balance of the Loan Account; any then remaining balances of the
Annual Facility Fee and Loan Maintenance Fee; any accrued and unpaid Unused Line
Fee; any Early Termination Premium and all unreimbursed costs and expenses of
the Lender for which the Borrower is responsible, and shall make such
arrangements concerning any L/C’s then outstanding are  reasonably satisfactory
to the Lender. Until such payment, all provisions of this Agreement, other than
those contained in Article 1 which place an obligation on the Lender to make any
loans or advances or to provide financial accommodations under the Revolving
Credit or otherwise, shall remain in full force and effect until all Liabilities
shall have been paid in full.

             13-3.     Early Termination Premium.  If Borrowers pays in full all
or substantially all of the Liabilities prior to the end of the initial term of
this Agreement (or any renewal term), other than temporarily from funds
internally generated in the ordinary course of business, at the time of such
payment, Borrower shall also pay to Lender an early termination premium in an
amount equal to two (2%) percent ofthe Credit Limit if termination occurs less
than one (1) year from the Closing Date and one (1%) percent of the Credit Limit
if termination occurs more than one (1) year, but less than two (2) years after
the Closing Date, and no Early Termination Premium shall be due if termination
occurs more than two (2) years after the Closing Date (the “Early Termination
Premium”).  Such Early Termination Premium shall be paid to Lender as liquidated
damages for the loss of the bargain by Lender and not as a penalty. In view of
the impracticability and extreme difficulty of ascertaining actual damages and
by mutual agreement of the parties as to a reasonable calculation of the
Lender’s lost profits as a result thereof, the Early Termination Premium shall
be presumed to be the amount of damages sustained by the Lender as the result of
the early termination and Borrower agrees that it is reasonable under the
circumstances currently existing.  The Early Termination Premium provided for in
this Section shall be deemed included in the Liabilities.

 

Notwithstanding the foregoing, the Early Termination Premium shall be waived in
the event that Borrower refinances with Wells Fargo Bank, N.A., or any of its
successors or affiliates,

ARTICLE 14 - GENERAL

             14-1.     Protection of Collateral.  The Lender has no duty as to
the collection or protection of the Collateral beyond the safe custody of such
of the Collateral as may come into the possession of the Lender and shall have
no duty as to the preservation of rights against prior parties or any other
rights pertaining thereto. The Lender may include reference to any Borrower (and
may utilize any logo or other distinctive symbol associated with any Borrower)
in connection with any advertising, promotion, or marketing undertaken by the
Lender.

             14-2.     Successors and Assigns.  This Agreement shall be binding
upon the Borrowers and the Borrowers’ representatives, successors, and assigns
and shall enure to the benefit of the Lender and the Lender’s successors and
assigns provided, however, no trustee or other fiduciary appointed with respect
to any Borrower shall have any rights hereunder. In the event that the Lender
assigns or transfers its rights under this Agreement, the assignee shall
thereupon succeed to and become vested with all rights, powers, privileges, and
duties of the Lender hereunder and the Lender shall thereupon be discharged and
relieved from its duties and obligations hereunder.

             14-3.     Severability.  Any determination that any provision of
this Agreement or any application thereof is invalid, illegal, or unenforceable
in any respect in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Agreement.

             14-4.     Amendments; Course of Dealing.

                           (a)         This Agreement and the other Loan
Documents incorporate all discussions and negotiations between the Borrower and
the Lender, either express or implied, concerning the matters included herein
and in such other instruments, any custom, usage, or course of dealings to the
contrary notwithstanding. No such discussions, negotiations, custom, usage, or
course of dealings shall limit, modify, or otherwise affect the provisions
thereof. No failure by the Lender to give notice to any Borrower of such
Borrower’s having failed to observe and comply with any warranty or covenant
included in any Loan Document shall constitute a waiver of such warranty or
covenant or the amendment of the subject Loan Document. No change made by the
Lender in the manner by which Availability is determined shall obligate the
Lender to continue to determine Availability in that manner.

 

                           (b)        Any Borrower may undertake any action
otherwise prohibited hereby, and may omit to take any action otherwise required
hereby, upon and with the express prior written consent of the Lender. No
consent, modification, amendment, or waiver of any provision of any Loan
Document shall be effective unless executed in writing by or on behalf of the
party to be charged with such modification, amendment, or waiver (and if such
party is the Lender, then by a duly authorized officer thereof). Any
modification, amendment, or waiver provided by the Lender shall be in reliance
upon all representations and warranties theretofore made to the Lender by or on
behalf of any Borrower (and any guarantor, endorser, or surety of the
Liabilities) and consequently may be rescinded in the event that any of such
representations or warranties was not true and complete in all material respects
when given.

             14-5.     Power of Attorney.  In connection with all powers of
attorney included in this Agreement, each Borrower hereby grants unto the Lender
full power to do any and all things necessary or appropriate in connection with
the exercise of such powers as fully and effectually as such Borrower might or
could do, hereby ratifying all that said attorney shall do or cause to be done
by virtue of this Agreement. No power of attorney set forth in this Agreement
shall be affected by any disability or incapacity suffered by any Borrower and
each shall survive the same. All powers conferred upon the Lender by this
Agreement, being coupled with an interest, shall be irrevocable until this
Agreement is terminated in accordance with Section 13-1 hereof and Lender’s
interest in the Collateral is terminated in accordance with Section 2-7 hereof.

             14-6.     Application of Proceeds.  The proceeds of any collection,
sale, or disposition of the Collateral, or of any other payments received
hereunder, shall be applied towards the Liabilities in such order and manner as
the Lender determines in its sole discretion. The Borrowers shall remain liable
for any deficiency remaining following such application.

             14-7.     Lender’s Cost and Expenses.  The Borrowers shall pay on
demand all Costs of Collection and all reasonable expenses of the Lender in
connection with the preparation, execution, and delivery of this Agreement and
of any other Loan Documents, provided however, the Lender’s legal fees payable
by Borrower hereunder for preparation of this agreement and any related closing
documents, exclusive of fees incurred in connection with the negotiations
related thereto, shall be limited to $25,000.00, whether now existing or
hereafter arising, and all other reasonable expenses which may be incurred by
the Lender in monitoring compliance with this Agreement and in preparing or
amending this Agreement and all other agreements, instruments, and documents
related thereto, or otherwise incurred with respect to the Liabilities,
including, without limiting the generality of the foregoing, any counsel fees or
expenses incurred in any bankruptcy or insolvency proceedings.  The Borrower
specifically authorizes the Lender to pay all such fees and expenses and in the
Lender’s discretion, to add such fees and expenses to the Loan Account. 
Borrower shall be obligated, from time to time, to pay Lender’s fees, including
reasonable attorneys’ fees and expenses for the preparation, negotiation,
amendment and interpretation of this Agreement and related documents.

 

             14-8.     Copies and Facsimiles.  This Agreement and all documents
which relate thereto, which have been or may be hereinafter furnished the Lender
may be reproduced by the Lender by any photographic, microfilm, xerographic,
digital imaging, or other process, and the Lender may destroy any document so
reproduced. Any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business). Any facsimile which bears proof of transmission
shall be binding on the party which or on whose behalf such transmission was
initiated and likewise shall be so admissible in evidence as if the original of
such facsimile had been delivered to the party which or on whose behalf such
transmission was received.

             14-9.     Massachusetts Law.  This Agreement and all rights and
obligations hereunder, including matters of construction, validity, and
performance, shall be governed by the laws of The Commonwealth of Massachusetts.

             14-10.   Consent to Jurisdiction.

                           (a)         Each Borrower agrees that any legal
action, proceeding, case, or controversy against the Borrower with respect to
any Loan Document may be brought in the Superior Court of Middlesex County,
Massachusetts or in the United States District Court, District of Massachusetts,
sitting in Boston, Massachusetts, as the Lender may elect in the Lender’s sole
discretion. By execution and delivery of this Agreement, each Borrower, for
itself and in respect of its property, accepts, submits, and consents generally
and unconditionally, to the jurisdiction of the aforesaid courts.

                           (b)        Nothing herein shall affect the right of
the Lender to bring legal actions or proceedings in any other competent
jurisdiction.

                           (c)         Each Borrower agrees that any action
commenced by such Borrower asserting any claim or counterclaim arising under or
in connection with this Agreement or any other Loan Document shall be brought
solely in the Superior Court of Middlesex County, Massachusetts or in the United
States District Court, District of Massachusetts, sitting in Boston,
Massachusetts, and that such Courts shall have exclusive jurisdiction with
respect to any such action.

             14-11.   Indemnification.  Each Borrower shall indemnify, defend,
and hold the Lender and any employee, officer, or agent of the Lender (each, an
“Indemnified Person”) harmless of and from any damages, losses, obligations,
liabilities, claims, actions or causes of action, including without limitation,
with respect to taxes and interest and penalties with respect thereto, brought
or threatened against any Indemnified Person by any Borrower, any guarantor or
endorser of the Liabilities, or any other Person (as well as from attorneys’
reasonable fees and expenses in connection therewith) on account of the
relationship of such Borrower or of any guarantor or endorser of the Liabilities
with the Lender or any other Indemnified Person (each of which claims  may be
defended, compromised, settled, or pursued by the Indemnified Person with
counsel of the Lender’s selection, but at the expense of the Borrower) other
than any claim as to which a final determination is made in a judicial
proceeding (in which the Lender and any other Indemnified Person has had an
opportunity to be heard), which determination includes a specific finding that
the Indemnified Person seeking indemnification had acted in a grossly negligent
manner or in actual bad faith. This indemnification shall survive payment of the
Liabilities and/or any termination, release, or discharge executed by the Lender
in favor of the Borrower.

 

             14-12.   Right of Set-Off.  Any and all deposits or other sums at
any time credited by or due to the undersigned from the Lender, Issuer or from
any participant (a “Participant”) with the Lender in the credit facility
contemplated hereby and any cash, securities, instruments or other property of
the undersigned in the possession of the Lender, Issuer or any Participant,
whether for safekeeping or otherwise (regardless of the reason such Person had
received the same) shall at all times constitute security for all Liabilities
and for any and all obligations of the undersigned to the Lender, Issuer and any
Participant, and may be applied or set off against the Liabilities and against
such obligations at any time, whether or not such are then due and whether or
not other collateral is then available to the Lender, Issuer or any Participant
provided however, so long as no Event of Default which has not been remedied
within any grace period expressly provided herein or otherwise waived in writing
by Lender has occurred, neither  Lender nor any Participant shall set off
against the Funding Account or any disbursement account identified on EXHIBIT
7-6.

             14-13.   Usury Savings Clause.  It is the intention of the parties
hereto to comply strictly with applicable usury laws, if any; accordingly,
notwithstanding any provisions to the contrary in this Agreement or any other
Loan Documents, in no event shall this Agreement or such Loan Document require
or permit the payment, taking, reserving, receiving, collecting or charging of
any sums constituting interest under applicable laws which exceed the maximum
amount permitted by such laws.  If any such excess interest is called for,
contracted for, charged, paid, taken, reserved, collected or received in
connection with the Liabilities or in any communication by Lender or any other
Person to the Borrowers or any other Person, or in the event all or part of the
principal of the Liabilities or interest thereon shall be prepaid or
accelerated, so that under any of such circumstances or under any other
circumstance whatsoever the amount of interest contracted for, charged, taken,
collected, reserved, or received on the amount of principal actually outstanding
from time to time under this Agreement shall exceed the maximum amount of
interest permitted by applicable usury laws, if any, then in any such event it
is agreed as follows: (i) the provisions of this paragraph shall govern and
control, (ii) neither the Borrowers nor any other Person or entity now or
hereafter liable for the payment of the Liabilities shall be obligated to pay
the amount of such interest to the extent such interest is in excess of the
maximum amount of interest permitted by applicable usury laws, if any, (iii) any
such excess which is or has been received notwithstanding this paragraph shall
be credited against the then unpaid principal balance hereof or, if the
Liabilities have been or would be paid in full by such credit, refunded to the
Borrowers, and (iv) the provisions of this Agreement and the other Loan
Documents, and any communication to the Borrowers, shall immediately be deemed
reformed and such excess interest reduced, without the necessity of executing
any other document, to the maximum lawful rate allowed under applicable laws as
now or hereafter construed by courts having jurisdiction hereof or thereof. 
Without limiting the foregoing, all calculations of the rate of interest
contracted for, charged, taken, collected, reserved, or received in connection
herewith which are made for the purpose of determining whether such rate exceeds
the maximum lawful rate shall be made to the extent permitted by applicable laws
by amortizing, prorating, allocating and spreading during the period of the full
term of the Liabilities, including all prior and subsequent renewals and
extensions, all interest at any time contracted for, charged, taken, collected,
reserved or received. The terms of this paragraph shall be deemed to be
incorporated in every Loan Document and communication relating to the
Liabilities.

             14-14.   Waivers.

                           (a)         Each Borrower and each and every
guarantor, endorser, and surety of the Liabilities) makes each of the waivers
included in Section 14-14(b), below, knowingly, voluntarily, and intentionally,
and understands that the Lender, in entering into the financial arrangements
contemplated hereby and in providing loans and other financial accommodations to
or for the account of the Borrowers as provided herein, whether not or in the
future, is relying on such waivers.

                           (b)        EACH BORROWER, AND EACH SUCH GUARANTOR,
ENDORSER, AND SURETY RESPECTIVELY WAIVES THE FOLLOWING.

                                        (i)          Except as otherwise
specifically required in this Agreement, notice of non-payment, demand,
presentment, protest and all forms of demand and notice, both with respect to
the Liabilities and the Collateral.

                                        (ii)         Except as otherwise
specifically required in this Agreement, the right to notice and/or hearing
prior to the Lender’s exercising of the Lender’s rights upon default.

                                        (iii)        THE RIGHT TO A JURY IN ANY
TRIAL OF ANY CASE OR CONTROVERSY IN WHICH THE LENDER IS OR BECOMES A PARTY
(WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE LENDER OR IN
WHICH THE LENDER IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY
ARISES OUT OF OR IS IN RESPECT OF, ANY RELATIONSHIP AMONGST OR BETWEEN ANY
BORROWER OR ANY OTHER PERSON AND THE LENDER (AND THE LENDER LIKEWISE WAIVES THE
RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH CASE OR CONTROVERSY).

                                        (iv)       Intentionally deleted.

                                        (v)        Any defense, counterclaim,
set-off, recoupment, or other basis on which the amount of any Liability, as
stated on the books and records of the Lender, could be reduced or claimed to be
paid otherwise than in accordance with the tenor of and written terms of such
Liability.

                                        (vi)       Any claim to consequential,
special, or punitive damages.

 

             14-15.   Confidentiality.  Except as required to be filed by any
Borrower in connection with its securities law filings, this Agreement and the
terms hereof are confidential, and neither the contents of this Agreement or the
details of this Agreement may be shown or disclosed by the Borrowers to any
bank, finance company or other lender without the prior written consent of the
Lender.

             14-16.   Right to Publish Notice.  Lender may, at Lender’s
discretion and expense, publicize or otherwise advertise by so-called
“tombstone” advertising or otherwise Lender’s and any Participant’s financing
transaction with the Borrowers.

             14-17.   Right of First Refusal.  During the period commencing on
the Closing Date and ending on the second anniversary of the Closing Date,
Borrowers hereby grant to Lender an irrevocable right of first refusal to
provide any financing to Borrowers.  Borrowers shall not obtain any loans,
advances or other financial accommodation from any person or entity other than
Lender unless (a) Borrowers shall have obtained a commitment in writing from
such person or entity; (b) Borrowers shall have delivered such commitment to the
Lender; and (c) the Lender has not, within thirty (30) days after receipt of the
commitment, given the Borrower notice that Lender will extend financing to the
Borrowers on substantially the same terms and conditions set forth in the
commitment.  In the event that the Lender does not give the Borrowers notice of
its desire to extend financing to the Borrowers on the terms and conditions set
forth in the commitment within the time specified above, the Borrowers is free
to accept the financing from such person or entity on the terms and conditions
set forth in the commitment.

             14-18.   Credit Inquiries.  Borrowers authorize Lender to
(provided, however, Lender shall incur no liability for the failure to) respond
to credit inquiries concerning any Borrower in accordance with Lender’s normal
and customary practices.  Borrowers hereby indemnify and hold Lender harmless
for any action taken by Lender in reliance upon the foregoing authorization.

 

             Executed as a sealed instrument this 7th day of September, 2001.

PAPER WAREHOUSE, INC. (BORROWER)         By:

--------------------------------------------------------------------------------

  Yale T. Dolginow, President and CEO         By:

--------------------------------------------------------------------------------

   Cheryl W. Newell, Vice President and CFO     PAPER WAREHOUSE FRANCHISING,
INC. (BORROWER)         By:

--------------------------------------------------------------------------------

  Yale T. Dolginow, President and CEO         By:

--------------------------------------------------------------------------------

   Cheryl W. Newell, Vice President and CFO     PARTYSMART.COM, INC. (BORROWER)
        By:

--------------------------------------------------------------------------------

  Yale T. Dolginow, President and CEO         By:

--------------------------------------------------------------------------------

  Cheryl W. Newell, Vice President and CFO     WELLS FARGO RETAIL FINANCE LLC
(LENDER)         By:

--------------------------------------------------------------------------------

  Robert C. Chakarian, Vice President

 

 

EXHIBIT 1-6 TO LOAN AND SECURITY AGREEMENT

MASTER NOTE
(REVOLVING)

$ Boston, Massachusetts   _____________, 2001

             For value received, each of the undersigned,                     
., each a              corporation (the “Borrower”), hereby jointly and
severally, promise to pay on                             to the order of Wells
Fargo Retail Finance LLC, a Delaware limited liability company (the “Lender”),
at its main office in Boston, Massachusetts, or at any other place designated at
any time by the holder hereof, in lawful money of the United States of America
and in immediately available funds, the principal sum of                       
($                      ) Dollars or, if less, the aggregate unpaid principal
amount of all advances made by the Lender to the Borrower hereunder, together
with interest on the principal amount hereunder remaining unpaid from time to
time, computed on the basis of the actual number of days elapsed and a 360-day
year, from the date hereof until this Note is fully paid at the rate from time
to time in effect under the Loan and Security Agreement of even date herewith
(the “Loan Agreement”) by and between the Lender and the Borrower.  The
principal hereof and interest accruing thereon shall be due and payable as
provided in the Loan Agreement.  This Note may be prepaid only in accordance
with the Loan Agreement.

             This Note is issued pursuant, and is subject, to the Loan
Agreement, which provides, among other things, for acceleration hereof.  This
Note is the Master Note referred to in the Loan Agreement.

             This Note is secured, among other things, pursuant to the Loan
Agreement and may now or hereafter be secured by one or more other security
agreements, mortgages, deeds of trust, assignments or other instruments or
agreements.

             The Borrower hereby agrees to pay all costs of collection,
including attorneys’ fees and legal expenses in the event this Note is not paid
when due, whether or not legal proceedings are commenced.

             Presentment or other demand for payment, notice of dishonor and
protest are expressly waived.

             This Note shall be deemed to be under seal.

By

--------------------------------------------------------------------------------

 

EXHIBIT 3

             “Account Debtor”: Has the meaning given that term in the UCC.

             “Account(s) Receivable” include, without limitation, “accounts” as
defined in the UCC.

             “ACH”: Automated clearing house.

             “Advances”:  Means funds advanced to Borrower or otherwise in
accordance with this Agreement.

             “Advance Rate(s)”: Means the percentage(s) of the Cost of Eligible
Inventory or Net Retail Liquidation Value used to calculate the Borrowing Base.

             “Affiliate”: With respect to any two Persons, a relationship in
which (a) one holds, directly or indirectly, not less than twenty-five (25%)
percent of the capital stock, beneficial interests, partnership interests, or
other equity interests of the other; or (b) one has, directly or indirectly,
Control of the other; or (c) not less than twenty-five (25%) percent of their
respective ownership is directly or indirectly held by the same third Person.

             “Annual Facility Fee”: Is defined in Section 1-9(a).

             “Availability”: Means at any time of determination an amount equal
to the lesser of the Borrowing Base or the Credit Limit in either case, minus:
(i) the then unpaid principal balance of the Loan Account, minus (ii) the then
aggregate of such Reserves (other than Inventory Reserves) as may have been
established by Lender, minus (iii) one hundred (100%) percent of the then
outstanding Stated Amount of all L/C’s.

             “Availability Reserves”: Such reserves as the Lender from time to
time determines in the Lender’s discretion as being appropriate to reflect the
impediments to the Lender’s ability to realize upon the Collateral. Lender shall
use commercially reasonable efforts to provide Borrower with advance notice of
any changes in Availability Reserves, but such notice shall not be a condition
of Lender’s right to determine such reserves.  Without limiting the generality
of the foregoing, Availability Reserves may include (but are not limited to)
reserves based on the following:

                           (a)         Rent or Leases (based upon past due rent
and/or whether or not Landlord’s Waiver, acceptable to the Lender,     has been
received by the Lender).

                           (b)        In store customer credits and gift
certificates.

                           (c)         Payables (based upon payables which are
past due normal trade terms).

                           (d)        Frequent Shopper Programs.

 

                           (e)         Layaway and Customer Deposits.

                           (f)         Taxes and other governmental charges,
including, ad valorem, personal property, and other taxes which may         have
priority over the security interests of the Lender in the Collateral.

                           (g)        Held or post-dated checks.

             “Average Unused Portion of the Credit Limit”: Means, as of any date
of determination, (a) the Credit Limit, minus (b) the sum of (i) the average
daily balance of advances that were outstanding during the immediately preceding
month, plus, (ii) the average daily balance of the undrawn L/C’s outstanding
during the immediately preceding month.

             “Bank of America DDA”: The DDA established by Paper Warehouse with
Bank of America and into which daily receipts for the Paper Warehouse locations
identified on Exhibit 7-1 hereto are deposited.

             “Banking Day”: Any day other than (a) a Saturday, Sunday; (b) any
day on which banks in Boston, Massachusetts are not open to the general public
for the purpose of conducting commercial banking business; or (c) a day on which
the Lender is not open to the general public to conduct business.

             “Bankruptcy Code”: Title 11, U.S.C., as amended from time to time.

             “Base”: The Base Rate announced from time to time by Wells Fargo
Bank, N.A. (or any successor in interest to Wells Fargo Bank, N.A). In the event
that said bank (or any such successor) ceases to announce such a rate, “Base”
shall refer to that rate or index announced or published from time to time as
the Lender, in good faith, designates as the functional equivalent to said Base
Rate. Any change in “Base” shall be effective, for purposes of the calculation
of interest due hereunder, when such change is made effective generally by the
bank on whose rate or index “Base” is being set.

             “Basis Point(s)”: An amount which is equal to 1/100th of one (1%)
percent.  For example, one and one-half (1.5%) percent equals 150 basis points.

             “Blocked Account”: Is defined in Article 7-1(b)(i).

             “Borrower”: Is defined in the Preamble.

             “Borrowing Base”: Means amounts up to:

the lesser of:

(i)          the aggregate of the Standard Line plus the Special Sub-Line plus
the Credit Card Receivables Line

or

 

(ii)         (ii) ninety (90%) percent of the Net Retail Liquidation Value,

in either case, plus  amounts equal to the Advance Rate then applicable to
Standard Line Advances  times the Stated Amount of Eligible Documentary L/C’s
(less any freight and duty included therein),

minus the aggregate of such Reserves (other than Inventory Reserves) as may have
been established by Lender.

             “Borrowing Base Certificate”: Means the certificate in the same
form attached as EXHIBIT 9-4, provided to Lender in connection with any request
for advances and/or L/C’s, setting forth, among other things, Availability.

             “Business Plan”: The Borrowers’ business plan annexed hereto as
EXHIBIT 9-10 and any revision, amendment, or update of such business plan to
which the Lender has provided its written sign-off.

             “Capital Expenditures”: The expenditure of funds or the incurrence
of liabilities which may be capitalized in accordance with GAAP.

             “Capital Lease”: Any lease which may be capitalized in accordance
with GAAP.

             “Change In Control”:   The occurrence of any of the following:

             (a)         The acquisition, by any group of persons (within the
meaning of the Securities Exchange Act of 1934, as amended) or by any Person (in
either case other than such a group or Person that includes the current chief
executive officer of the Borrowers) of beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission) of 20% or more of the
issued and outstanding capital stock of the Borrowers having the right, under
ordinary circumstances, to vote for the election of directors of the Borrower,
unless the current chief executive officer of the Borrowers owns or controls
directly or through voting trusts or agreements (in the case of such capital
stock owned by his family members or by trusts or by other entities established
for their benefit) at least 7% more of the issued and outstanding capital stock
of the Borrowers than the issued and outstanding capital stock of the Borrowers
acquired by such group or Person.

             (b)        Any Executive Officer (including the current chief
executive officer) who were directors of Paper Warehouse on the first day of any
period consisting of Twelve (12) consecutive calendar months (the first of which
Twelve (12) month periods commencing with the first day of the month during
which this Agreement was executed), cease, for any reason other than death or
disability, to be directors of the Borrower.

             “Chattel Paper”: Has the meaning given that term in the UCC.

 

             “Closing Date”: means the date of the first to occur of the making
of the initial Advance or  the issuance of the initial L/C.

             “Collateral”: Is defined in Section 2-1.

             “Concentration Account”: Is defined in Section 7-3.

             “Control”: The direct or indirect power to direct or cause the
direction of the management and policies of another Person, whether through
ownership of voting securities, by contract, or otherwise. Included among such
powers, with respect to a corporation, are power to cause any of following: (a)
the election of a majority of its Board of Directors; (b) the issuance of
additional shares of its common stock; (c) the issuance and designation of
rights and shares of its preferred stock (if any); (d) the distribution and
timing of dividends; (e) the award of performance bonuses to its management; (f)
the termination or severance of officers or key employees; and (g) all or any
similar matters.

             “Cost”: The calculated cost of purchases, as determined from
invoices received by the Paper Warehouse, the Paper Warehouse’s Purchase Journal
or Stock Ledger, based upon the Paper Warehouse’s accounting practices, known to
the Lender, which practices are in effect on the date on which this Agreement
was executed. “Cost” does not include any inventory capitalization costs
inclusive of advertising, but may include other charges used in the Paper
Warehouse’s determination of cost of goods sold and bringing goods to market,
all within Lender’s sole discretion and in accordance with GAAP.

             “Cost Factor”: The result of 1 minus the Paper Warehouse’s then
cumulative markup percent derived from the Paper Warehouse’s purchase journal on
a rolling twelve (12) month basis.

             “Costs of Collection”: includes, without limitation, all attorneys’
reasonable fees and reasonable out-of-pocket expenses incurred by the Lender’s
attorneys, and all reasonable costs incurred by the Lender in the administration
of the Liabilities and/or the Loan Documents, including, without limitation,
reasonable costs and expenses associated with travel on behalf of the Lender,
which costs and expenses are directly or indirectly related to or in respect of
the Lender’s: administration and management of the Liabilities; negotiation,
documentation, and amendment of any Loan Document; or efforts to preserve,
protect, collect, or enforce the Collateral, the Liabilities, and/or the
Lender’s Rights and Remedies and/or any of the Lender’s rights and remedies
against or in respect of any guarantor or other Lender liable in respect of the
Liabilities (whether or not suit is instituted in connection with such efforts).
The Costs of Collection are Liabilities, and at the Lender’s option may bear
interest at the highest post-default rate which the Lender may charge the
Borrowers hereunder as if such had been lent, advanced, and credited by the
Lender to, or for the benefit of, the Borrowers.

             “Credit Card Processor”: Means any Person which acts as a credit
card clearinghouse or processor of credit card payments accepted by any
Borrower.

 

             Credit Card Receivables Line”:  Means amounts up to the lesser of:
(x) Eighty (80%) percent of Eligible Credit Card Receivables, or (y) One Million
($1,000,000) Dollars.

             “Credit Limit”: Means  Fifteen Million ($15,000,000) Dollars.

             “DDA”: Any checking or other demand daily depository account
maintained by the Borrower.

             “Deposit Account”  Has the meaning given that term in the  UCC.

             “Documentary L/C”: Means a documentary L/C issued to support the
purchase by Paper Warehouse of Inventory prior to its transport to a location
set forth on EXHIBIT 5-4 that provides that all draws thereunder must require
presentation of customary documentation including, if applicable, commercial
invoices, packing lists, certificate of origin, bill of lading, an airway bill,
customs clearance documents, quota statement, certificate, beneficiaries
statement and bill of exchange, bills of lading, dock warrants, dock receipts,
warehouse receipts or other documents of title, in form and substance
satisfactory to Lender and reflecting passage to Paper Warehouse of title to
first quality Inventory conforming to Paper Warehouse’s contract with the seller
thereof.

             “Duly Authorized Person”: Means any individual authorized by the
Borrower to request loans or financial accommodations and/or sign reports to
Lender.

             “Early Termination Premium”: Is defined in Section 13-3.

             “EBITDA”: Means the Borrower’s earnings from continuing operations
(excluding extraordinary items), before interest, taxes, depreciation and
amortization, each as determined in accordance with GAAP.

             “Effective Advance Rate”:  Means the percentage obtained by
dividing the sum of the then existing balance of the Loan Account plus the
Stated Amount of outstanding L/C’s by the then Cost value of Eligible Inventory.

             “Eligible Credit Card Receivables”:  Means Paper Warehouse’s
Accounts owed by Credit Card Processors which Accounts are reflected in the most
recent Borrowing Base Certificate delivered by Paper Warehouse to Lender and on
other information available to Lender, Lender shall in its reasonable discretion
determine are “eligible” and shall not include, without limitation, Accounts
owed by Credit Card Processors which:

  (a) do not arise from the sale of goods or the performance of services by
Paper Warehouse in the ordinary course of its business;         (b) upon which
Paper Warehouse’s right to receive payment is not absolute or is contingent upon
the fulfillment of any condition whatsoever or as to which Paper Warehouse is
not able to bring suit or otherwise enforce its remedies against the through
judicial process;

 

  (c) with respect to which any Credit Card Processor has not signed a written
acknowledgment and consent in accordance with Section 7-2(b) hereof;         (d)
is the subject of any defense, counterclaim, setoff or dispute is asserted as to
such Account;         (e) that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the valid holder of the subject credit card;  
      (f) that is in default; provided, that, without limiting the generality of
the foregoing, an Account shall be deemed in default upon the occurrence of any
of the following:           i.   the Account is not paid within three (3) days
past the date payment first becomes due;               ii.   the Credit Card
Processor obligated upon such Account suspends business, makes a general
assignment for the benefit of creditors or fails to pay its debts generally as
they come due; or               iii.   a petition is filed by or against any
Credit Card Processor obligated upon such Account under any bankruptcy law or
any other federal, state or foreign (including any provincial) receivership,
insolvency relief or other law or laws for the relief of debtors;            
(g) as to which Lender’s Encumbrance thereon is not a first priority perfected
lien;         (h) as to which any of the representations or warranties in the
Loan Documents is untrue;         (i) to the extent such Account exceeds any
credit limit established by Lender, in its discretion         (j) that is
payable in any currency other than Dollars; or         (n) that is otherwise
unacceptable to Lender in its discretion.

             “Eligible Documentary L/C”:  Documentary L/C’s for which finished
goods have been delivered for shipment to Borrowers and which have an expiry of
sixty  (60) days or less and which are otherwise determined to be “eligible” in
Lender’s discretion.

             ”Eligible Inventory”: Such of the Paper Warehouse’s Inventory, at
such locations, and of such types, character, qualities and quantities, (net of
Inventory Reserves) as the Lender in its sole discretion from time to time
determines to be acceptable for borrowing, as to which Inventory, the Lender has
a perfected security interest which is prior and superior to all security
interests, claims, and Encumbrances.

 

             “Employee Benefit Plan”: As defined in ERISA.

             “Encumbrance”: Each of the following:

                           (a)         security interest, mortgage, pledge,
hypothecation, lien, attachment, or charge of any kind (including any agreement
to give any of the foregoing); the interest of a lessor under a Capital Lease;
conditional sale or other title retention agreement; sale of accounts receivable
or chattel paper; or other arrangement pursuant to which any Person is entitled
to any preference or priority with respect to the property or assets of another
Person or the income or profits of such other Person or which constitutes an
interest in property to secure an obligation; each of the foregoing whether
consensual or nonconsensual and whether arising by way of agreement, operation
of law, legal process or otherwise.

                           (b)        The filing of any financing statement
under the UCC or comparable law of any jurisdiction.

             “End Date”:     The date upon which both (a) all Liabilities have
been paid in full and (b) all obligations of the Lender to make loans and
advances and to provide other financial accommodations to the Borrowers
hereunder shall have been irrevocably terminated.

             “Environmental Laws”: (a) Any and all federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or requirements which regulates or relates to, or imposes any standard of
conduct or liability on account of or in respect to environmental protection
matters, including, without limitation, Hazardous Materials, as is now or
hereafter in effect; and (b) the common law relating to damage to Persons or
property from Hazardous Materials.

             “Equipment”:  Shall have the meaning given such term under the UCC.

             “Equipment Lease”:  Shall mean any Capital Lease or other contract
pursuant to which any Borrower purchases or leases Equipment for use in the
ordinary course of any of Borrower’s business.

             “ERISA”: The Employee Retirement Security Act of 1974, as amended.

             “ERISA Affiliate”: Any Person which is under common control with
any Borrower within the meaning of Section 4001 of ERISA or is part of a group
which includes any Borrower and which would be treated as a single employer
under Section 414 of the Internal Revenue Code of 1986, as amended.

 

             “Eurodollar Business Day”:  Shall mean a Banking Day on which
dealings are carried on and banks are open for business in the relevant
interbank market.

             “Eurodollar Loan”:  Shall mean Advances under the Standard Line or
any portion of Advances under the Standard Line bearing interest by reference to
the Eurodollar Rate.

             “Eurodollar Period”:  Shall mean, with respect to any Eurodollar
Loan, each period commencing on a Eurodollar Business Day selected by Paper
Warehouse pursuant to the Agreement and ending one, two or three months
thereafter, as selected by Paper Warehouse’s irrevocable notice to Lender as set
forth in Section 1.8(b); provided that the foregoing provision relating to
Eurodollar Periods is subject to the following:

                           (a)         if any Eurodollar Period would otherwise
end on a day that is not a Eurodollar Business Day, such Eurodollar Period shall
be extended to the next succeeding Eurodollar Business Day unless the result of
such extension would be to carry such Eurodollar Period into another calendar
month in which event such Eurodollar Period shall end on the immediately
preceding Eurodollar Business Day;

                           (b)        any Eurodollar Period that would otherwise
extend beyond the Termination Date shall end two (2) Eurodollar Business Days
prior to such date;

                           (c)         any Eurodollar Period pertaining to a
Eurodollar Loan that begins on the last Eurodollar Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Eurodollar Period) shall end on the last
Eurodollar Business Day of a calendar month;

                           (d)        Paper Warehouse shall select Eurodollar
Periods so as not to require a payment or prepayment of any Eurodollar Loan
during a Eurodollar Period for such Loan; and

                           (e)         Paper Warehouse shall select Eurodollar
Periods so that there shall be no more than four (4) separate Eurodollar Loans
in existence at any one time.

             “Eurodollar Margin”:  250 Basis Points

             “Eurodollar Offer Rate”:  That rate of interest (rounded upwards,
if necessary, to the next 1/100 of 1%) determined by the Lender in good faith
(which shall be presumed) to be the average prevailing rate per annum at which
deposits on U.S. Dollars are offered to Wells Fargo Bank, N.A., by first class
banks in the Eurodollar market in which Wells Fargo Bank, N.A. participates at
or about 10:00 A.M. (Boston time) Two (2) Eurodollar Business Days before the
first day of the Eurodollar Period for the subject Eurodollar Loan, for a
deposit approximately in the amount of the subject loan for a period of time
approximately equal to such Eurodollar Period.

 

             “Eurodollar Rate”:  That per annum rate which is the aggregate of
the Eurodollar Offer Rate plus the Eurodollar Margin except that, in the event
that the Lender determines in good faith (which shall be presumed) that the
Lender is subject to the Reserve Percentage, the “Eurodollar Rate” shall mean,
with respect to any Eurodollar Loans then outstanding (from the date on which
that Reserve Percentage first became applicable to such loans), and with respect
to all Eurodollar Loans thereafter made (but only so long as the Reserve
Percentage’s applying to such Eurodollar Loans), an interest rate per annum
equal the sum of (a) plus (b) where  (a) is the decimal equivalent of the
following fraction:

Eurodollar Offer Rate
1 minus Reserve Percentage; and

             (b) is the applicable Eurodollar Margin.

             “Event of Default”: Is defined in Article 10.

             “Executive Agreement”: Any agreement or understanding (whether or
not written) to which the Paper Warehouse is a party or by which the Paper
Warehouse may be bound, which agreement or understanding relates to Executive
Pay.

             “Executive Officer”: Each of Yale T. Dolginow and  Cheryl W. Newell
and any other Person who (without regard to title) exercises a substantial
portion of the authority being exercised, at the execution of this Agreement, by
any of the foregoing or a combination of the such authority of more than one of
the foregoing or who otherwise has Control of the Borrower.

             “Executive Pay”: All salary, bonuses, and other value directly or
indirectly provided by or on behalf of the Borrower to or for the benefit of any
Executive Officer or any Affiliate, spouse, parent, or child of any Executive
Officer.

             “Franchise Agreements:”  means the present and future franchise
agreements between (i) PWFI and any other Borrower and (ii) Persons who are
franchisees or otherwise operating retail locations owned by such Persons under
license of Borrowers’ trademarks Paper Warehouse, Party Universe and Party Smart
or other trademarks.

             “Funding Account”: Is defined in Section 7-3.

             “GAAP”: Principles which are consistent with those promulgated or
adopted by the Financial Accounting Standards Board and its predecessors (or
successors) in effect and applicable to that accounting period in respect of
which reference to GAAP is being made.

 

             “General Intangibles”: Includes, without limitation, “general
intangibles” as defined in the UCC; and also all: rights to payment for credit
extended; deposits; deposit accounts; amounts due to the Borrowers; credit
memoranda in favor of the Borrowers; warranty claims; tax refunds and
abatements; insurance refunds and premium rebates; all Investment Property and
all means and vehicles of investment or hedging, including, without limitation,
options, warrants, and futures contracts; records; customer lists; mailing
lists; telephone numbers; goodwill; causes of action; judgments; payments under
any settlement or other agreement; literary rights; rights to performance;
royalties; license and/or franchise fees; rights of admission; licenses;
franchises; license agreements, including all rights of the Borrowers to enforce
same; permits, certificates of convenience and necessity, and similar rights
granted by any governmental authority; patents, patent applications, patents
pending, and other intellectual property; Internet addresses and domain names;
developmental ideas and concepts; proprietary processes; blueprints, drawings,
designs, diagrams, plans, reports, and charts; catalogs; manuals; technical
data; computer software programs (including the source and object codes
therefor), computer records, computer software, rights of access to computer
record service bureaus, service bureau computer contracts, and computer data;
tapes, disks, semiconductors chips and printouts; trade secrets rights,
copyrights, mask work rights and interests, and derivative works and interests;
user, technical reference, and other manuals and materials; trade names,
trademarks, service marks, and all good will relating thereto; applications for
registration of the foregoing; and all other general intangible property of the
Borrowers in the nature of intellectual property; proposals; cost estimates, and
reproductions on paper, or otherwise, of any and all concepts or ideas, and any
matter related to, or connected with, the design, development, manufacture,
sale, marketing, leasing, or use of any or all property produced, sold, or
leased, by the Borrowers or credit extended or services performed, by the
Borrowers, whether intended for an individual customer or the general business
of the Borrowers, or used or useful in connection with research by the
Borrowers.

             “Gross Margin”: With respect to the subject accounting period for
which being calculated, the following (determined in accordance with the cost
method of accounting):

Sales (Minus) Cost of Goods Sold

--------------------------------------------------------------------------------

Sales

             “Hazardous Materials”: Any (a) hazardous materials, hazardous
waste, hazardous or toxic substances, petroleum products, which (as to any of
the foregoing) are defined or regulated as a hazardous material in or under any
Environmental Law and (b) oil in any physical state.

             “Indebtedness”: All indebtedness and obligations of or assumed by
any Person on account of or in respect to any of the following:

                           (a)         In respect of money borrowed (including
any indebtedness which is non-recourse to the credit of such Person but which is
secured by an Encumbrance on any asset of such Person) whether or not evidenced
by a promissory note, bond, debenture or other written obligation to pay money.

                           (b)        For the payment of the purchase price of
goods or services deferred for more than thirty (30) days beyond then current
trade terms provided to such Person by the supplier of such goods or services.

                           (c)         In connection with any letter of credit
or acceptance transaction (including, without limitation, the face amount of all
letters of credit and acceptances issued for the account of such Person or
reimbursement on account of which such Person would be obligated).

 

                           (d)        In connection with the sale or discount of
accounts receivable or chattel paper of such Person.

                           (e)         On account of deposits or advances.

                           (f)         As lessee under Capital Leases.

             “Indebtedness” of any Person shall also include:

                           (a)         Indebtedness of others secured by an
Encumbrance on any asset of such Person, whether or not such Indebtedness is
assumed by such Person.

                           (b)        Any guaranty, endorsement, suretyship or
other undertaking pursuant to which that Person may be liable on account of any
obligation of any third party.

                           (c)         The Indebtedness of a partnership or
joint venture in which such Person is a general partner or joint venturer.

             “Indemnified Person”: Is defined in Section 14-11.

             “Index Rate Loan:” Shall mean any Advances under the Credit Card
Receivable Line and Advances under the Standard Line or portion of Advances
under the Standard Line  bearing interest by reference to the Index Rate Margin.

             “Index Rate Margin:”  Is defined in Section 1-8(a).

             “Inventory”: Includes, without limitation, “inventory” as defined
in the Uniform Commercial Code and including all goods, merchandise, raw
materials, goods and work in process, finished goods, and other tangible
personal property now owned or hereafter acquired and held for sale or lease or
furnished or to be furnished under contracts of service or used or consumed in
any of Borrower’s business.

             “Inventory Reserves”: Such reserves as may be established from time
to time by the Lender in the Lender’s discretion with respect to the
determination of the saleability, at retail, of the Eligible Inventory or which
reflect such other factors as affect the current Retail or market value of the
Eligible Inventory. Without limiting the generality of the foregoing, Inventory
Reserves may include (but are not limited to) reserves based on the following:

                           (a)         Obsolescence (determined based upon
Inventory on hand beyond a given number of days).

                           (b)        Seasonality.

                           (c)         Shrinkage.

 

                           (d)        Imbalance.

                           (e)         Change in Inventory character,
composition or mix.

                           (f)         Markdowns (both permanent and point of
sale).

                           (g)        Retail markons or markups inconsistent
with prior period practice and performance; current business plans; or
advertising calendar and planned advertising events.

                           (h)        The relationship between the amount
expended for Inventory purchases and the cost of goods sold.

Notwithstanding the foregoing, so long as the Business Plan attached on the
Closing Date as EXHIBIT9-10 is in effect and Borrower performs in substantial
compliance therewith, Lender shall not establish Reserves for obsolescent and
aged Inventory which are consistent with Borrower’s ordinary course of business.

             “Investment Property”: Has the meaning given that term in the
Uniform Commercial Code.

             “Issuer”: The issuer of any L/C.

             “Knowledge”: Means actual knowledge of any of Borrower’s Executive
Officer(s) and management level employees after diligent investigation.

             “L/C”: Any letter of credit, the issuance of which is procured by
the Lender for the account of the Borrower and any acceptance made on account of
such letter.

             “Landlord Lien State”: Any state or other jurisdiction under whose
statutory or common law the rights of a landlord in assets of that landlord’s
tenant, for unpaid rent, may be senior to a perfected security interest in such
assets.

             “Lease”: Any lease or other agreement, no matter how styled or
structured, which the Borrower is entitled to the use or occupancy of any space.

             “Leasehold Interests”: Shall mean any Borrower’s leasehold estate
or interest in each of the properties at or upon which such Borrower conducts
business, offers any Inventory for sale, or maintains any of the Collateral,
whether or not for retail sale, together with such Borrower’s interest in any of
the improvements and fixtures located upon or appurtenant to each such estate or
interest, including without limitation, any rights of any Borrower to payment,
proceeds or value of any kind or nature realized upon the sale or transfer of
any such estate or interest.

             “Lender’s Rights and Remedies”: Is defined in Section 11-6.

             “Letter of Credit Rights”  Has the meaning given that term in the 
UCC.

 

             “Liabilities” (in the singular, “Liability”): Includes, without
limitation, all and each of the following, whether now existing or hereafter
arising:

                           (a)         Any and all direct and indirect
liabilities, debts, and obligations of any Borrower to the Lender, each of every
kind, nature, and description.

                           (b)        Each obligation to repay any loan,
advance, indebtedness, note, obligation, overdraft, or amount now or hereafter
owing by the Borrowers to the Lender (including all future advances whether or
not made pursuant to a commitment by the Lender), whether or not any of such are
liquidated, unliquidated, primary, secondary, secured, unsecured, direct,
indirect, absolute, contingent, or of any other type, nature, or description, or
by reason of any cause of action which the Lender may hold against any Borrower.

                           (c)         All notes and other obligations of the
Borrowers now or hereafter assigned to or held by the Lender, each of every
kind, nature, and description.

                           (d)        All interest, fees, and charges and other
amounts which may be charged by the Lender to the Borrowers and/or which may be
due from the Borrower to the Lender from time to time.

                           (e)         All costs and expenses incurred or paid
by the Lender in respect of any agreement between the Borrowers and the Lender
or instrument furnished by the Borrowers to the Lender (including, without
limitation, Costs of Collection, attorneys’ reasonable fees, and all court and
litigation costs and expenses).

                           (f)         Any and all covenants of the Borrowers to
or with the Lender and any and all obligations of the Borrowers to act or to
refrain from acting in accordance with any agreement between the Borrowers and
the Lender or instrument furnished by the Borrowers to the Lender.

             “Loan Account”: Is defined in Section 1-5.

             “Loan Documents”: This Agreement, each instrument and document
executed and/or delivered as contemplated by Article 4, and each other
instrument or document from time to time executed and/or delivered in connection
with the arrangements contemplated hereby, as each may be amended from time to
time.

             “Local DDA”: A depository account maintained by any Borrower, the
only contents of which may be transfers from the Funding Account (i) and
actually used solely for petty cash purposes; or (ii) which is a disbursement
account identified on Exhibit 7-6 hereto .

             “Loan Maintenance Fee”: Intentionally deleted.

             “Master Note”: Is defined in Section 1-6.

 

             “Material Adverse Change”: Means (a) a material adverse change in
the business, prospects, operations, results of operations, assets, liabilities
or condition (financial or otherwise) of Borrowers (as a whole), including,
without limitation, a material adverse change in the business, prospects,
operations, results or operations, assets, liabilities or condition since the
date of the latest financial information submitted to Lender on or before the
Closing Date, and since the date of the latest financial information supplied
hereunder or at any time as compared to the Business Plan attached hereto on the
date of execution hereof as EXHIBIT 9-10; (b) the material impairment of
Borrowers’ ability to perform its obligations under the Loan Documents to which
it is a party or of Lender to enforce the Liabilities or realize upon the
Collateral, (c) a material adverse effect on the value of the Collateral or the
amount that Lender would be likely to receive (after giving consideration to
delays in payment and costs of enforcement) in the liquidation of such
Collateral, or (d) a material impairment of the priority of Lender’s liens with
respect to the Collateral.

             “Maturity Date”:  Means September 07, 2004

             “Net Retail Liquidation Value”: Means the appraised liquidation
value of Eligible Inventory less liquidation expenses as determined by Lender or
its agents from time to time.

             “One Turn State”: Any state or other jurisdiction under whose
statutory or common law the relative priority of the rights of a landlord in
assets of that landlord’s tenant, for unpaid rent, vis a vis the rights of the
holder of a perfected security interest therein is dependent upon whether such
security interest arose prior or subsequent to the subject assets coming onto
the demised premises.

             “Overadvance”: Any amounts advanced hereunder which exceed
Availability.

             “Participant”: Is defined in Section 14-12.

             “Percentage Points”: The number of whole (and, if indicated,
fractions (or decimal equivalents) of) integers of a percentage referred to in a
financial performance covenant. For example, if a projected percentage were
fifty (50%) percent and the actual percentage turned out to be fifty-five and
6/10 (55.6%) percent, the variance would be 5.6 Percentage Points.

             “Permitted Acquisition”:    Means a transaction where the Borrower
is a party to a merger, consolidation or exchange of stock, or purchase or
otherwise acquires all or substantially all of the assets or stock of, or any
partnership or joint venture interest in, any other Person, and where such
transaction meets the following criteria:

                           (a)  no Event of Default which has not been remedied
within any  grace period expressly provided herein or otherwise waived in
writing by Lender has occurred and the proposed transaction will not otherwise
create an Event of Default hereunder;

                           (b)  the business to be acquired is consistent with
Borrower’s current line of business and with the Business Plan;

 

                           (c)  the business to be acquired operates in the
United States of America;

                           (d)  in the case of an asset acquisition, all of the
assets to be acquired shall be owned by the Borrower or a newly created
Subsidiary of the Borrower, 100% of the stock of which has been or will be
pledged to the Lender or which is or will become a Borrower or a guarantor, in
the case of a stock acquisition or an acquisition by merger, the acquired
company shall become a wholly owned subsidiary of the Borrower or shall be
merged with the Borrower or any wholly-owned Subsidiary of the Borrower;

                           (e)  the aggregate cash consideration to be paid by
the Borrower in connection with any such transaction or transactions(including
the aggregate amount of all Indebtedness assumed) shall be primarily for
inventory purchases and shall not exceed $250,000 in the aggregate in any fiscal
year without the consent of the Lender, which consent shall not be unreasonably
withheld;

                           (f)  the transaction shall be preceded by the
standard due diligence practices of the Borrower;

                           (g)  the board of directors and (if required by
applicable law) the stockholders, or the equivalent thereof, of the business to
be acquired has approved such acquisition; and

                           (h)  in the case of transactions where the cash
consideration (including assumed Indebtedness) exceeds $250,000 but is not more
than $1,000,000 to which the Lender has consented and the Lender shall have been
provided with (i) a certificate demonstrating that the Borrowers are in current
compliance with and, giving effect to the proposed Acquisition (including any
borrowings made or to be made in connection therewith), will continue to be in
compliance with, all of the covenants set forth on Exhibit 9-11 hereto, (ii)  a
copy of the purchase agreement, together with audited (if available, or
otherwise unaudited) financial statements for any business to be acquired for
the preceding two (2) fiscal years, and (iii) a summary of the results of the
Borrower’s due diligence investigations.

             “Person”: Any natural person, and any corporation, limited
liability company, trust, partnership, joint venture, or other enterprise or
entity.

             “Promissory Note: ”  Has the meaning given that term in the  UCC.

             “Real Estate”: Means any estates or interests in real property now
owned or hereafter acquired by Borrower.

             “Receipts”: All cash, cash equivalents, checks, and credit card
slips and receipts as arise out of the sale of the Collateral and any other
cash, cash equivalents or checks otherwise received by Borrower, whether as a
result of any loan, investment by the Borrower, investment in the Borrower or
otherwise.

 

             “Receivables Collateral”: That portion of the Collateral which
consists of the Borrowers’ Accounts, Accounts Receivable, Contract Rights,
General Intangibles, Chattel Paper, Instruments, Investment Property, Documents
of Title, Documents, Securities, letters of credit for the benefit of the
Borrower, and bankers’ acceptances held by the Borrower, and any rights to
payment.

             “Registered Organization”  Has the meaning given that term in the 
UCC.

             “Related Entity”:

                           (a)         Any corporation, limited liability
company, trust, partnership, joint venture, or other enterprise which: is a
parent, brother, sister or  subsidiary, of the Borrower; could have such
enterprise’s tax returns or financial statements consolidated with the
Borrower’s; could be a member of the same controlled group of corporations
(within the meaning of Section 1563(a)(1), (2) and (3) of the Internal Revenue
Code of 1986, as amended from time to time) of which the Borrower is a member;
Controls or is Controlled by the Borrower or by any Affiliate of the Borrower.

                           (b)        Any Affiliate.

             “Requirement of Law”:  As to any Person:

                           (a) (i)  All statutes, rules, regulations, orders, or
other requirements having the force of law and (ii) all court orders and
injunctions, arbitrator’s decisions, and/or similar rulings, in each instance
((i) and (ii)) of or by any federal, state, municipal, and other governmental
authority, or court, tribunal, panel, or other body which has or claims
jurisdiction over such Person, or any property of such Person, or of any other
Person for whose conduct such Person would be responsible.

                           (b)        That Person’s charter, certificate of
incorporation, articles of organization, and/or other organizational documents,
as applicable; and

                            (c) that Person’s by-laws and/or other instruments
which deal with corporate or similar governance, as applicable.

             “Reserve Percentage”  AReserve Percentage:” The decimal equivalent
of that rate applicable to the Lender under regulations issued from time to time
by the Board of Governors of the Federal Reserve System for determining the
maximum reserve requirement of the Lender with respect to AEurocurrency
Liabilities@ as defined in such regulations.  The Reserve Percentage applicable
to a particular Eurodollar Loan shall be based upon that in effect during the
subject interest period, with changes in the Reserve Percentage which take
effect during such interest period to take effect (and to consequently change
any interest rate determined with reference to the Reserve Percentage) if and
when such change is applicable to such loans.

 

             “Reserves”: All (if any) Availability Reserves, Inventory Reserves,
and any other reserves which may be established under the Loan Agreement.

             “Retail”:  The Cost of Inventory divided by the Cost Factor.

             “Revolving Credit”: Is defined in Section 1-1.

             “Richfield Account”: Means  that Deposit Account of Paper Warehouse
maintained at Richfield Bank and Trust under account #30815138 solely for the
purpose of holding $60,000 as cash collateral for the Richfield L/C’s

             “Richfield L/C’s”:  Means those L/C’s issued by Richfield Bank and
Trust for the benefit of the landlords identified on EXHIBIT 5-6 (Guaranties).

             “Special Sub-Line”:  Means, Available during the months of July
though November only, amounts of up to the lesser of:  (a) five (5%) percent of
the Cost value of Eligible Inventory or (b) together with the Standard Line,
ninety (90%) percent of the Net Retail Liquidation Value.

             “Standard Line”:  Means amounts of up to the lesser of: (a)
sixty-six (66%) percent of the Cost value of Eligible Inventory or (b)
eighty-five  (85%) percent of the Net Retail Liquidation Value.

             “Stated Amount”: The maximum amount for which an L/C may be
honored.

             “Supporting Obligations”  Has the meaning given that term in the 
UCC.

             “Suspension Event”: Any occurrence, circumstance, or state of facts
which (a) is an Event of Default; or (b) would become an Event of Default if any
requisite notice were given and/or any requisite period of time were to run and
such occurrence, circumstance, or state of facts were not absolutely cured
within any applicable grace period.

             “Termination Date”: The earliest of (a) the Maturity Date; or (b)
the occurrence of any event described in Section 10-11; or (c) the date set
forth in Lender’s notice to the Borrower setting the Termination Date on account
of the occurrence of any Event of Default other than as described in Section
10-11.

             “UCC”:  The Uniform Commercial Code as presently in effect in
Massachusetts (Mass. Gen. Laws, Ch. 106).